BECTON, DICKINSON AND COMPANY
DEFERRED COMPENSATION AND RETIREMENT BENEFIT RESTORATION PLAN
AS AMENDED AND RESTATED AS OF OCTOBER 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
FOREWORD
    1  
 
       
ARTICLE I Definitions
    3  
 
       
Section 1.1 “Account” or Accounts”
    3  
Section 1.2 “Agreement”
    3  
Section 1.3 “Annual Open Enrollment Period”
    3  
Section 1.4 “Base Salary”
    3  
Section 1.5 “Beneficiary” or “Beneficiaries”
    3  
Section 1.6 “Board of Directors”
    3  
Section 1.7 “Bonus”
    3  
Section 1.8 “Change in Control”
    3  
Section 1.9 “Code”
    5  
Section 1.10 “Committee”
    5  
Section 1.11 “Common Stock”
    5  
Section 1.12 “Company”
    5  
Section 1.13 “Company Discretionary Credits”
    5  
Section 1.14 “Company Discretionary Credit Account”
    5  
Section 1.15 “Company Matching Credits”
    5  
Section 1.16 “Company Matching Credit Account”
    5  
Section 1.17 “Deferral Election”
    5  
Section 1.18 “Deferred Bonus”
    5  
Section 1.19 “Deferred Bonus Account”
    6  
Section 1.20 “Deferred Bonus Election”
    6  
Section 1.21 “Deferred Equity-Based Compensation”
    6  
Section 1.22 “Deferred Equity-Based Compensation Account”
    6  
Section 1.23 “Deferred Equity-Based Compensation Election”
    6  
Section 1.24 “Deferred Restoration Distribution”
    6  
Section 1.25 “Deferred Restoration Distribution Account”
    6  
Section 1.26 “Deferred Restoration Distribution Election”
    6  
Section 1.27 “Deferred Salary”
    6  
Section 1.28 “Deferred Salary Account”
    7  
Section 1.29 “Deferred Salary Election”
    7  
Section 1.30 “Deferred Stock Account”
    7  
Section 1.31 “Deferred Stock Election”
    7  
Section 1.32 “Disability”
    7  
Section 1.33 “Disabled”
    7  
Section 1.34 “Dividend Reinvestment Return”
    7  
Section 1.35 “Equity-Based Compensation”
    7  
Section 1.36 “Equity-Based Compensation Plan”
    8  
Section 1.37 “ERISA”
    8  
Section 1.38 “Fiscal Year”
    8  
Section 1.39 “Grandfathered Deferred Compensation Plan Deferrals”
    8  
Section 1.40 “Grandfathered Restoration Plan Benefit”
    8  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 1.41 “Investment Election”
    8  
Section 1.42 “Investment Options”
    9  
Section 1.43 “Other Stock-Based Awards”
    9  
Section 1.44 “Participant”
    9  
Section 1.45 “Performance Units”
    9  
Section 1.46 “Plan”
    9  
Section 1.47 “Plan Year”
    9  
Section 1.48 “Restricted Stock Units”
    9  
Section 1.49 “Restoration Plan”
    9  
Section 1.50 “Restoration Plan Benefit”
    9  
Section 1.51 “Retirement Plan”
    9  
Section 1.52 “SIP”
    9  
Section 1.53 “Separation from Service”
    9  
Section 1.54 “Specified Employee”
    9  
Section 1.55 “Spouse”
    10  
Section 1.56 “Stock Award Plan”
    10  
Section 1.57 “Stock Trust”
    10  
Section 1.58 “Total Eligible Compensation”
    10  
 
       
ARTICLE II Eligibility and Participation
    11  
 
       
Section 2.1 Eligibility
    11  
Section 2.2 Participation
    12  
 
       
ARTICLE III Deferral Elections and Deferral Periods
    15  
 
       
Section 3.1 Deferred Salary Election
    15  
Section 3.2 Deferred Bonus Election
    15  
Section 3.3 Deferred Equity-Based Compensation Election
    16  
Section 3.4 Company Matching Credits
    17  
Section 3.5 Company Discretionary Credits
    17  
Section 3.6 Deferred Restoration Distribution Election
    18  
Section 3.7 Deferral Period
    20  
Section 3.8 Modification of Deferral Period
    21  
 
       
ARTICLE IV Restoration Benefits
    23  
 
       
Section 4.1 Amount of Restoration Plan Benefit
    23  
Section 4.2 Pre-Retirement Restoration Death Benefit
    23  
Section 4.3 Early Retirement Adjustments
    23  
Section 4.4 Payment of Restoration Plan Benefits
    23  
Section 4.5 Payment of Restoration Plan Benefit Following Change in Control
    26  
Section 4.6 Restoration Plan Benefit on Account of Disability Retirement
    27  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE V Participants’ Accounts
    29  
 
       
Section 5.1 Crediting of Employee Deferrals and Company Matching and
Discretionary Credits
    29  
Section 5.2 Investment Election
    29  
Section 5.3 Hypothetical Earnings
    29  
Section 5.4 Vesting
    32  
Section 5.5 Account Statements
    32  
 
       
ARTICLE VI Distributions and Withdrawals
    33  
 
       
Section 6.1 Timing of Distributions
    33  
Section 6.2 Form of Distribution
    37  
 
       
ARTICLE VII General Provisions
    43  
 
       
Section 7.1 Unsecured Promise to Pay
    43  
Section 7.2 Plan Unfunded
    43  
Section 7.3 Designation of Beneficiary
    43  
Section 7.4 Expenses
    43  
Section 7.5 Voting Common Stock
    44  
Section 7.6 Non-Assignability
    44  
Section 7.7 Mandatory Deferral
    44  
Section 7.8 Employment/Participation Rights
    44  
Section 7.9 Severability
    45  
Section 7.10 No Individual Liability
    45  
Section 7.11 Tax and Other Withholding
    45  
Section 7.12 Applicable Law
    46  
Section 7.13 Incompetency
    46  
Section 7.14 Notice of Address
    46  
 
       
ARTICLE VIII Administration
    47  
 
       
Section 8.1 Committee
    47  
Section 8.2 Claims Procedure
    47  
Section 8.3 Plan to Comply With Code Section 409A
    47  
 
       
ARTICLE IX Amendment, Termination and Effective Date
    48  
 
       
Section 9.1 Amendment of the Plan
    48  
Section 9.2 Termination of the Plan
    48  
Section 9.3 No Impairment of Benefits
    48  
Section 9.4 Effective Date
    48  

-iii-



--------------------------------------------------------------------------------



 



BECTON, DICKINSON AND COMPANY
DEFERRED COMPENSATION AND RESTORATION PLAN
As amended and Restated as of October 1, 2009
FOREWORD
Effective as of August 1, 1994 (the “Effective Date”), Becton, Dickinson and
Company (the “Company”) adopted the Becton, Dickinson and Company Salary and
Bonus Deferral Plan (the “Plan”) for the benefit of certain of its employees.
The Plan is intended to be an unfunded plan of deferred compensation primarily
for the benefit of a select group of management and highly compensated
employees. To the extent that the Plan permits the voluntary deferral of
bonuses, the Plan is intended to amend and replace the Bonus Deferral Option of
the Becton, Dickinson and Company Executive Bonus Plan.
The purpose of the Plan is to permit those employees of the Company who are part
of a select group of management or highly compensated employees to defer,
pursuant to the provisions of the Plan, a portion of the salaries, bonuses and
other remuneration (including certain equity-based compensation) otherwise
payable to them.
Effective as of August 15, 1996, the Board of Directors of the Company amended
the Plan to permit Participants to have their deferred salaries or deferred
bonuses considered to be invested in Common Stock of the Company, to permit
those Participants to vote a number of shares of Common Stock equal to the
number considered to be held for their benefit under the Plan, and for certain
other purposes.
Effective as of November 1, 2001, the Plan was amended and restated to rename
the Plan as the Becton, Dickinson and Company Deferred Compensation Plan, and to
modify the deferral opportunities and the distribution and withdrawal options
under the Plan, and to make certain other modifications deemed desirable.
Effective as of March 22, 2004, the Plan was amended and restated to permit
Participants to defer certain equity-based compensation awarded under the
Becton, Dickinson and Company Stock Award Plan (the “Stock Award Plan”) and the
Becton, Dickinson and Company 2004 Employee and Director Equity-Based
Compensation Plan (the “Equity-Based Compensation Plan”).
Effective as of January 1, 2005, the Plan was amended (in operation and through
various separate amendments and related documents) in several respects to comply
with the requirements of Code Section 409A. In addition, effective as of
December 31, 2008, the Plan was further amended to: (1) consolidate the
provisions of the Becton, Dickinson and Company Retirement Benefit Restoration
Plan with this Plan (reflecting the consolidated administration of the two
plans); and (2) bring the consolidated Plan into compliance with the written
plan requirements of Code Section 409A. Notwithstanding any provision to the
contrary in this Plan, each provision in this Plan shall be interpreted to
permit the deferral of compensation in accordance with Code Section 409A, and
any provision that would conflict with such requirements shall not be valid or
enforceable.

-1-



--------------------------------------------------------------------------------



 



Effective as of October 1, 2009, the Plan was amended to allow Participants to
change their Investment Elections on a daily basis.

-2-



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions

     
Section 1.1
  “Account” or Accounts” means the bookkeeping account or accounts established
under the Plan, if any, on behalf of a Participant and includes earnings
credited thereon or losses charged thereto.
 
   
Section 1.2
  “Agreement” means an agreement entered into between an Eligible Employee and
the Company, as agreed to by the Compensation and Benefits Committee of the
Board of Directors of the Company (or any committee successor thereto), to
participate in the provisions of this Plan related to Restoration Plan benefits
and delineating certain terms and conditions with respect to such participation
including (but not limited to) the benefits (if any) that are to be provided to
the Eligible Employee in lieu of or in addition to the benefits described under
the terms of this Plan.
 
   
Section 1.3
  “Annual Open Enrollment Period” means the annual period designated by the
Committee, which ends not later than the December 31 of a Plan Year, during
which a Participant may make or change deferral and/or distribution elections
under this Plan.
 
   
Section 1.4
  “Base Salary” means the base salary or wages otherwise taken into account
under the SIP, determined in accordance with the provisions of such plan, but
without regard to the limitation on compensation otherwise required under Code
Section 401(a)(17), and without regard to any deferrals of the foregoing of
compensation under this or any other plan of deferred compensation maintained by
the Company.
 
   
Section 1.5
  “Beneficiary” or “Beneficiaries” means the beneficiary or beneficiaries who,
pursuant to the provisions of this Plan, is or are to receive the amount, if
any, payable under this Plan upon the death of a Participant.
 
   
Section 1.6
  “Board of Directors” means the Board of Directors of the Company.
 
   
Section 1.7
  “Bonus” means the annual bonus payable under the Company’s Performance
Incentive Plan, or any successor thereto.
 
   
Section 1.8
  “Change in Control” of the Company means any of the following events:

     (1) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13(d)(3) promulgated under the Exchange Act) of 25% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1.8, the

-3-



--------------------------------------------------------------------------------



 



following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company, (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections 1.8(3)(A),
1.8(3)(B) and 1.8(3)(C), or (v) any acquisition that the Board determines, in
good faith, was inadvertent, if the acquiring Person divests as promptly as
practicable a sufficient amount of the Outstanding Company Common Stock and/or
the Outstanding Company Voting Securities, as applicable, to reverse such
acquisition of 25% or more thereof.
     (2) Individuals who, as of April 24, 2000, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 24, 2000 whose election, or nomination for election as a director by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
     (3) Consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business

-4-



--------------------------------------------------------------------------------



 



Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
     (4) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

     
Section 1.9
  “Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.
 
   
Section 1.10
  “Committee” means the Plan Administrative Committee, which is responsible for
administering the Plan. The Committee shall consist of three or more employees
of the Company as determined by, and appointed by, the Board of Directors. The
Committee may delegate pursuant to a written authorization (including, by way of
illustration, through a contract, memorandum, or other written delegation
document) any or all of its responsibilities involving ongoing day-to-day
administration or ministerial acts, as set forth in this Plan to one or more
individuals or service-providers. In any case where this Plan refers to the
Committee, such reference is deemed to be a reference to any delegate of the
Committee appointed for such purpose.
 
   
Section 1.11
  “Common Stock” means the common stock ($1.00 par value) of the Company,
including any shares into which it may be split, subdivided or combined.
 
   
Section 1.12
  “Company” means Becton, Dickinson and Company and any successor to such
corporation by merger, purchase or otherwise.
 
   
Section 1.13
  “Company Discretionary Credits” means the amounts credited to a Participant’s
Company Discretionary Credit Account, if any, pursuant to Section 3.5.
 
   
Section 1.14
  “Company Discretionary Credit Account” means the bookkeeping account
established under Section 3.5, if any, on behalf of a Participant and includes
any earnings credited thereon or losses charged thereto pursuant to Article IV.
 
   
Section 1.15
  “Company Matching Credits” means the amounts credited to a Participant’s
Company Matching Credit Account, if any, pursuant to Section 3.4.
 
   
Section 1.16
  “Company Matching Credit Account” means the bookkeeping account established
under Section 3.4, if any, on behalf of a Participant and includes any earnings
credited thereon or losses charged thereto pursuant to Article IV.
 
   
Section 1.17
  “Deferral Election” means the Participant’s election to participate in this
Plan and defer amounts eligible for deferral in accordance with the Plan terms.
Except as the context otherwise requires, references herein to Deferral
Elections include any subsequent modifications of a prior Deferral Election.
 
   
Section 1.18
  “Deferred Bonus” means the amount of a Participant’s Bonus that such
Participant has elected to defer until a later year pursuant to an election
under

-5-



--------------------------------------------------------------------------------



 



     
 
  Section 3.2. Reference in this Plan to a Participant’s “Basic Deferred Bonus”
shall mean the first six percent (6%) of a Participant’s Bonus that such
Participant has elected to defer under this Plan in any Plan Year. Reference in
this Plan to a Participant’s “Supplemental Deferred Bonus” shall mean any Bonus
deferred by a Participant under the Plan that does not constitute Basic Deferred
Bonus.
 
   
Section 1.19
  “Deferred Bonus Account” means the bookkeeping account established under
Section 3.2 on behalf of a Participant, and includes any earnings credited
thereon or losses charged thereto pursuant to Article IV.
 
   
Section 1.20
  “Deferred Bonus Election” means the election by a Participant under
Section 3.2 to defer a portion of the Participant’s Bonus until a later year.
 
   
Section 1.21
  “Deferred Equity-Based Compensation” means the amount of a Participant’s
Equity-Based Compensation that such Participant has elected to defer until a
later year pursuant to an election under Section 3.3.
 
   
Section 1.22
  “Deferred Equity-Based Compensation Account” means the bookkeeping account
established under Section 3.3 on behalf of a Participant, and includes any
earnings credited thereon or losses charged thereto pursuant to Section 5.3(b).
 
   
Section 1.23
  “Deferred Equity-Based Compensation Election” means the election by a
Participant under Section 3.3 to defer a portion of the Participant’s
Equity-Based Compensation.
 
   
Section 1.24
  “Deferred Restoration Distribution” means the amount of a Participant’s
distributable Restoration Plan Benefit that such Participant has elected to
defer under this Plan pursuant to an election under Section 3.6.
 
   
Section 1.25
  “Deferred Restoration Distribution Account” means the bookkeeping account
established under Section 3.6 on behalf of a Participant, and includes any
earnings credited thereon or losses charged thereto pursuant to Article IV.
 
   
Section 1.26
  “Deferred Restoration Distribution Election” means the election by a
Participant under Section 3.6 to defer all or a portion of the Participant’s
distributable Restoration Plan Benefit.
 
   
Section 1.27
  “Deferred Salary” means the amount of a Participant’s Base Salary that such
Participant has elected to defer until a later year pursuant to an election
under Section 3.1. Reference in this Plan to a Participant’s “Basic Deferred
Salary” shall mean the first six percent (6%) of a Participant’s Base Salary
that such Participant has elected to defer under the Plan in any Plan Year.
Reference in this Plan to a Participant’s “Supplemental Deferred Salary” shall
mean any Base Salary deferred by a Participant under the Plan that does not
constitute Basic Deferred Salary.

-6-



--------------------------------------------------------------------------------



 



     
Section 1.28
  “Deferred Salary Account” means the bookkeeping account established under
Section 3.1 on behalf of a Participant, and includes any earnings credited
thereon or losses charged thereto pursuant to Article V.
 
   
Section 1.29
  “Deferred Salary Election” means the election by a Participant under
Section 3.1 to defer until a later year a portion of his or her Base Salary.
 
   
Section 1.30
  “Deferred Stock Account” means the bookkeeping account established under
Section 5.3(b) on behalf of a Participant and includes, in addition to amounts
stated in that Section, any Dividend Reinvestment Return credited thereon.
 
   
Section 1.31
  “Deferred Stock Election” means the election by a Participant under
Section 5.3(b) to have applicable deferred amounts credited in the form of
Common Stock to the Participant’s Deferred Stock Account.
 
   
Section 1.32
  “Disability” means a Participant’s total disability as defined below and
determined in a manner consistent with Code Section 409A and the regulations
thereunder:

  (i)   The Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months; or     (ii)   The Participant is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

A Participant will be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration.

     
Section 1.33
  “Disabled” means that a Participant is totally and permanently disabled as
defined in the Company’s Long-Term Disability Plan. With respect to payments of
amounts in excess of a Participant’s Grandfathered Deferred Compensation Plan
Deferrals or Grandfathered Restoration Plan Benefit on account of disability,
the term “Disabled” means a disability that meets the standard for disability
under Code Section 409A and the guidance issued thereunder.
 
   
Section 1.34
  “Dividend Reinvestment Return” means the amounts which are credited to each
Participant’s Deferred Stock Account pursuant to Section 5.3(b) to reflect
dividends declared by the Company on its Common Stock.
 
   
Section 1.35
  “Equity-Based Compensation” means (i) November 24, 2003, awards granted under
the Stock Award Plan and (ii) Restricted Stock Units, Performance Units, and
Other Stock-Based Awards granted under Sections 7, 8, and 9 of the Equity-

-7-



--------------------------------------------------------------------------------



 



     
 
  Based Compensation Plan, and does not include any such awards that qualify as
vested stock, restricted stock, stock option awards, or stock appreciation
rights.
 
   
Section 1.36
  “Equity-Based Compensation Plan” means the Becton, Dickinson and Company 2004
Employee and Director Equity-Based Compensation Plan.
 
   
Section 1.37
  “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
   
Section 1.38
  “Fiscal Year” means the fiscal year of the Company, which currently is the
twelve-month period commencing on the first day of October and ending on the
last day of September of the following calendar year.
 
   
Section 1.39
  “Grandfathered Deferred Compensation Plan Deferrals” means amounts deferred
under the terms of this Plan as in effect as of December 31, 2004 (and the
earnings credited thereon before, on or after January 1, 2005) for which (i) the
Participant had a legally binding right as of December 31, 2004, to be paid the
amount, and (ii) such right to the amount was earned and vested as of
December 31, 2004 and was credited to the Participant’s Account.
 
   
Section 1.40
  “Grandfathered Restoration Plan Benefit” means amounts deferred under the
terms of the Restoration Plan as in effect as of December 31, 2004 for which the
Participant had a legally binding right as of December 31, 2004 and which amount
was earned and vested as of December 31, 2004. The calculation of a
Participant’s Grandfathered Restoration Plan Benefit shall equal the present
value of the amount to which the Participant would have been entitled under the
Restoration Plan if the Participant voluntarily terminated employment on
December 31, 2004, and received a payment of the benefits available from the
Restoration Plan on the earliest possible date allowed under the Restoration
Plan to receive a payment of benefits following the termination of employment,
and received the benefits in the form with the maximum value. Notwithstanding
the foregoing, for any subsequent taxable year of the Participant, the
Grandfathered Restoration Plan Benefit may increase to equal the present value
of the benefit the Participant actually becomes entitled to, in the form and at
the time actually paid, determined under the terms of the Restoration Plan, as
in effect on October 3, 2004, without regard to any further services rendered by
the Participant after December 31, 2004, or any other events affecting the
amount of or the entitlement to benefits (other than the Participant’s election
with respect to the time or form of an available benefit). For purposes of
calculating the present value of a benefit under this Section, actuarial
assumptions and methods to be used will be the same as those used to value
benefits under the Becton, Dickinson and Company Retirement Plan and shall
otherwise be made in accordance with Reg. §1.409A-6(a)(3)(i).  
Section 1.41
  “Investment Election” means the Participant’s election to have deferred
amounts credited with hypothetical earnings credits (or losses) that track the
investment

-8-



--------------------------------------------------------------------------------



 



     
 
  performance of the Investment Options and/or Common Stock in accordance with
Article V.
 
   
Section 1.42
  “Investment Options” means those hypothetical targeted investment options
designated by the Committee as measurements of the rate of return to be credited
to (or charged against) amounts deferred to Participants’ Accounts.
 
   
Section 1.43
  “Other Stock-Based Awards” means awards granted under Section 9 of the
Equity-Based Compensation Plan.
 
   
Section 1.44
  “Participant” means a common law employee of the Company who meets the
eligibility and participation requirements set forth in Article II.
 
   
Section 1.45
  “Performance Units” means awards granted under Section 8 of the Equity-Based
Compensation Plan.
 
   
Section 1.46
  “Plan” means the Becton, Dickinson and Company Deferred Compensation and
Retirement Benefit Restoration Plan as from time to time in effect. Previously,
the terms of this Plan were determined under the terms of the Restoration Plan
and the Becton, Dickinson and Company Deferred Compensation Plan (previously the
Becton, Dickinson and Company Salary and Bonus Deferral Plan), which are hereby
consolidated into a single document.
 
   
Section 1.47
  “Plan Year” means the calendar year.
 
   
Section 1.48
  “Restricted Stock Units” means Restricted Stock Units granted under Section 7
of the Equity-Based Compensation Plan.
 
   
Section 1.49
  “Restoration Plan” means the Becton, Dickinson and Company Retirement Benefit
Restoration Plan, as amended and restated from time to time.
 
   
Section 1.50
  “Restoration Plan Benefit” means the Participant’s benefit described in
Article IV of this Plan.
 
   
Section 1.51
  “Retirement Plan” means the Becton, Dickinson and Company Retirement Plan, as
it may be amended and restated from time to time.
 
   
Section 1.52
  “SIP” means the Becton, Dickinson and Company Savings Incentive Plan.
 
   
Section 1.53
  “Separation from Service” means a termination of employment or other
separation from service from the Company as described in Code Section 409A and
the regulations thereunder.
 
   
Section 1.54
  “Specified Employee” means a person identified in accordance with procedures
adopted by the Committee that reflect the requirements of Code
Section 409A(a)(2)(B)(i) and applicable guidance thereunder.

-9-



--------------------------------------------------------------------------------



 



     
Section 1.55
  “Spouse” means the individual to whom the Participant is legally married on
the date of death or other benefit commencement.
 
   
Section 1.56
  “Stock Award Plan” means the Becton, Dickinson and Company Stock Award Plan as
the same may be amended from time to time.
 
   
Section 1.57
  “Stock Trust” means the Becton, Dickinson and Company Deferred Salary and
Bonus Trust established as of August 15, 1996 between the Company and Wachovia
Bank of North Carolina, N.A., as amended from time to time thereafter.
 
   
Section 1.58
  “Total Eligible Compensation” means the base salary or wages and bonus
otherwise taken into account under the SIP, determined in accordance with the
provisions of such plan, but without regard to the limitation on compensation
otherwise required under Code Section 401(a)(17), and without regard to any
deferrals of the foregoing of compensation under this or any other plan of
deferred compensation maintained by the Company.

-10-



--------------------------------------------------------------------------------



 



ARTICLE II
Eligibility and Participation
Section 2.1 Eligibility.

  (a)   Only “Eligible Employees” who meet the conditions of this Article II
shall be eligible to become a Participant in this Plan. Unless the Committee
determines otherwise, any employee of the Company (or any subsidiary or
affiliate of the Company) who participates in the Retirement Plan and whose
benefits under the Retirement Plan are limited pursuant to the provisions
included in the Retirement Plan in order to comply with Code Sections 401(a)(17)
or 415, shall be an Eligible Employee with respect to benefits payable under
Article IV and Section 3.6 (i.e., eligibility for the restoration portion of the
Plan). An “Eligible Employee” for purposes of Sections 3.1, 3.2, 3.3, 3.4, and
3.5 (i.e., eligibility for the deferred compensation portion of the Plan) is an
individual who meets the following requirements:

  (i)   the individual is a common law employee of a unit of the Company (or of
one of its subsidiaries) to which the Plan has been adopted pursuant to a
decision by, or with the approval of, the Board of Directors;     (ii)   the
individual is not a nonresident alien of the United States receiving no United
States source income within the meaning of Sections 861(a)(3) or 911(d)(2) of
the Code; and     (iii)   the employee has annualized Base Salary of $100,000 or
more for the calendar year in which the Deferral Election is required to be
made.

  (b)   The Committee shall have the ability to adjust, prospectively for any
Plan Year, the dollar limitation in Section 2.1(a)(iii). The Committee may also:

  (i)   designate as ineligible particular individuals, groups of individuals or
employees of business units who otherwise would be eligible under
Section 2.1(a); or     (ii)   designate as eligible particular individuals,
groups of individuals or employees of business units who otherwise would be
ineligible under Section 2.1(a);

provided, however, that any such designations shall be made in a manner
consistent with the requirements of Code Section 409A and the regulations and
other guidance thereunder to avoid adverse tax consequences to affected
Participants.

-11-



--------------------------------------------------------------------------------



 



  (c)   An employee who, at any time, ceases to meet the foregoing eligibility
requirements, as determined in the sole discretion of the Committee, shall
thereafter cease to be a Participant eligible to continue making deferrals under
the Plan, effective as of the first day of the Plan Year coincident with or next
following the date of such cessation of eligibility in a manner consistent with
the requirements of Code Section 409A and the regulations and other guidance
issued thereunder to avoid adverse tax consequences to affected Participants,
and any deferral elections then in effect shall cease to be effective as of the
first day of such Plan Year. In such case, the individual may remain a
Participant in the Plan with respect to amounts already deferred prior to the
date such individual ceased to be an active Participant.

Section 2.2 Participation.

  (a)   General Rule. An Eligible Employee shall become an active Participant in
the Plan at such time as the Eligible Employee either: (i) makes a timely
Deferral Election pursuant to Subsections (b) and (c) herein; and/or (ii) meets
the requirements under Subsection (d) with respect to eligibility for a
Restoration Plan Benefit.     (b)   Deferral Election. As soon as practicable
after the Committee determines that an individual is an Eligible Employee, the
Committee shall provide the Eligible Employee with the appropriate election
forms with which to make a Deferral Election. The Eligible Employee shall make
the Deferral Election in the manner set forth in Section 2.2(c) and within the
time periods set forth in Article III. In the case of an employee who first
becomes an Eligible Employee under this Plan (and is not eligible for any other
plan with which this Plan is aggregated for purposes of Code Section 409A)
during a Plan Year, such Deferral Election may be made within the first thirty
(30) days of eligibility with respect to any Base Salary to be earned thereafter
for the remainder of the Plan Year. In the case of an employee who first becomes
an Eligible Employee under this Plan (and is not eligible for any other plan
with which this Plan is aggregated for purposes of Code Section 409A) during a
Plan Year, such Deferral Election within the first thirty (30) days of
eligibility may also be made with respect to any Equity-Based Compensation
awarded or granted at the time of hire and to be earned after the date of the
Deferral Election. If the Participant does not return the completed forms to the
Committee at such time as required by the Committee, the Participant will not be
allowed to participate in the Plan until the next Annual Open Enrollment Period.
All Deferral Elections hereunder (including any modifications of prior Deferral
Elections otherwise permitted under the Plan) may be made in accordance with
written, electronic or telephonic procedures prescribed by the Committee.

-12-



--------------------------------------------------------------------------------



 



  (c)   Contents of Deferral Election. A Participant’s Deferral Election must be
made in the manner designated by the Committee and must be accompanied by:

  (i)   any election to defer Base Salary and/or Bonus and a single deferral
period election with respect to Supplemental Deferred Salary as well as a
separate deferral period election with respect to Supplemental Deferred Bonus,
and;     (ii)   any election to defer Equity-Based Compensation and a deferral
period election with respect to Equity-Based Compensation, as determined by the
Committee;     (iii)   any election to defer payment of Restoration Plan
Benefits (if applicable) and any Company Discretionary Credits and a separate
deferral period election with respect to each such separate category of
deferral;     (iv)   an Investment Election (except with respect to an
Equity-Based Compensation Election, which shall automatically be credited to a
Deferred Stock Account for investment return purposes);     (v)   a designation
of a Beneficiary or Beneficiaries to receive any deferred amounts owed upon the
Participant’s death;     (vi)   subject to Section 2.2(c)(i), a designation as
to the form of distribution for each separate year’s deferral and each separate
category of deferral (Company Matching Credit deferrals will be subject to the
Participant’s distribution option elections with respect to Base Salary
provided, however, that if the Participant does not make a Base Salary election
but does make a Bonus deferral election, then the Participant’s Company Matching
Credit deferrals will be subject to the Participant’s distribution option
elections with respect to Bonus); provided, however, that if no specific
election is made with respect to any deferred amount, the Participant will be
deemed to have elected to receive such amounts in the form of a lump sum
distribution (in cash and, solely to the extent distributable amounts are
credited to the Participant’s Deferred Stock Account at the time of the
distribution, shares of Common Stock);     (vii)   an application for a policy
of life insurance under which the Participant is the insured and the Company is
the sole owner of and beneficiary under such policy; and     (viii)   such
additional information as the Committee deems necessary or appropriate.

-13-



--------------------------------------------------------------------------------



 



  (d)   Unless the Committee determines otherwise or unless otherwise provided
in an Agreement, if any, an Eligible Employee who participates in the Retirement
Plan and whose benefits under the Retirement Plan are limited pursuant to the
provisions included in the Retirement Plan in order to comply with Code
Sections 401(a)(17) or 415, shall automatically become a Participant in this
Plan with respect to benefits payable under Article IV.     (e)   The
participation of any Participant may be suspended or terminated by the Committee
at any time, but no such suspension or termination shall operate to reduce any
benefits accrued by the Participant under the Plan prior to the date of
suspension or termination and, further, any such suspension or termination may
only be done in a manner consistent with the requirements of Code Section 409A
and the regulations and other guidance issued thereunder to avoid adverse tax
consequences to affected Participants.

-14-



--------------------------------------------------------------------------------



 



ARTICLE III
Deferral Elections and Deferral Periods
Section 3.1 Deferred Salary Election.

  (a)   Each Participant who has elected to defer the maximum pre-tax elective
deferral that is permitted for a calendar year under the SIP and under Code
Section 402(g) may make a Deferred Salary Election with respect to Base Salary
otherwise to be paid in such calendar year, provided that a valid Deferred
Salary Election is made by the date specified in Section 3.1(b). A Participant
may elect to defer from 1% to 75% of the Participant’s Base Salary (in
increments of 1%); provided, however, that the Participant must elect a Deferred
Salary amount of at least $5,000. Notwithstanding the foregoing, any Deferred
Salary Election must be made in a manner that will ensure that the Participant
is paid a sufficient amount of Base Salary that will allow adequate amounts
available for (i) any pre-tax elective deferrals under the SIP, and (ii) any
amounts to be deferred by the Participant in order to participate in any other
benefit programs maintained by the Company.     (b)   Except with respect to
Deferred Salary Elections made by Participants who first become eligible to
participate during a Plan Year (which elections must be made as specified in
Section 2.2(b)), a Deferred Salary Election with respect to Base Salary for a
particular calendar year must be made during the time period specified by the
Committee, but in no event later than the December 31 preceding the commencement
of that calendar year or at such earlier time as determined by the Committee.
Once a Deferred Salary Election is made, it shall be irrevocable after the final
deadline established by the Committee for making the election. Such Deferred
Salary shall be credited to the Participant’s Deferred Salary Account as of the
first business day after the last day of each payroll period.

Section 3.2 Deferred Bonus Election.

  (a)   Each Participant who agrees to defer the maximum pre-tax elective
deferral that is permitted for a calendar year under the SIP and under Code
Section 402(g) may elect to make a Deferred Bonus Election with respect to a
Bonus otherwise to be paid in the calendar year immediately following (or, in
the discretion of the Committee, in a later year following) the year of the
Participant’s Deferred Bonus Election. A Participant may elect to defer from 1%
to 100% of the Participant’s Bonus (in increments of 1%); provided, however,
that the Participant’s Deferred Bonus Election must result in a deferral of at
least $5,000.     (b)   A Deferred Bonus Election with respect to any Bonus to
be earned during a Fiscal Year must be made no later than the date that is six
months before

-15-



--------------------------------------------------------------------------------



 



      the end of the performance period (which performance period shall not be
less than twelve months) or such other earlier date designated by the Committee.
Once made, a Deferred Bonus Election cannot be changed or revoked after the
final deadline established by the Committee for making the election, except as
provided herein. Such Deferred Bonus shall be credited to the Participant’s
Deferred Bonus Account as of the first business day in January of the year that
the Bonus otherwise would have been paid to the Participant in the absence of
any deferral hereunder.

Section 3.3 Deferred Equity-Based Compensation Election.

  (a)   To the extent permitted by law on a tax deferred basis, each Participant
may elect to make a Deferred Equity-Based Compensation Election with respect to
Equity-Based Compensation otherwise to be granted in the calendar year
immediately following (or, in the discretion of the Committee, in a later year
following) the year of the Participant’s Deferred Equity-Based Compensation
Election. A Participant may elect to defer from 1% to 100% of the Participant’s
Equity-Based Compensation, and may make separate elections with respect to each
of the Participant’s Restricted Stock Units, Performance Units, Other
Stock-Based Awards, and awards under the Stock Award Plan, provided, however,
that the Participant’s total Equity-Based Compensation Election must result in a
deferral of at least 100 units of Equity-Based Compensation.     (b)   Except
with respect to Deferred Equity-Based Compensation Elections made by
Participants who first become eligible to participate during a Plan Year (which
elections must be made as specified in Section 2.2(b)), a Deferred Equity-Based
Compensation Election with respect to any Equity-Based Compensation to be
granted in a particular calendar year must be made during the time period
specified by the Committee, but in no event later than the December 31 preceding
the commencement of that calendar year or at such earlier time as determined by
the Committee. Notwithstanding the foregoing, with respect to a Deferred
Equity-Based Compensation Election governing Restricted Stock Units that are
designated as performance-based compensation by the Company and that qualify as
performance-based compensation under Code Section 409A and any guidance
thereunder, such Deferred Equity-Based Compensation Election must be made no
later than the date that is six months before the end of the performance period
(which performance period shall not be less than twelve months) or such other
earlier date designated by the Company, provided, however, that to be eligible
to make any such Deferred Equity-Based Compensation Election the Participant
must have provided services to the Company (or one of its subsidiaries) from the
later of the date the performance period starts or the date the performance
criteria are established through the date the Deferred Equity-Based Compensation
Election is made. Once made, a Deferred Equity-Based Compensation Election
cannot be changed or revoked after the final deadline established

-16-



--------------------------------------------------------------------------------



 



      by the Committee for making the election, except as provided herein. Such
Deferred Equity-Based Compensation shall be credited to the Participant’s
Deferred Equity-Based Compensation Account as soon as practicable after the
Equity-Based Compensation otherwise would vest and be paid, and will be credited
for investment tracking purposes to the Participant’s Deferred Stock Account
under Section 5.3(b).

Section 3.4 Company Matching Credits.
(a) Effective for deferrals made on or after January 1, 2008, if a Participant
has made a Deferred Salary Election in accordance with Section 3.1 or a Deferred
Bonus Election in accordance with Section 3.2, then the Participant shall be
eligible to have Company Matching Credits credited to the Participant’s Company
Matching Credit Account in accordance with Section 3.4(b). The maximum potential
Company Matching Credits for a Participant under this Plan for a Plan Year shall
equal the difference between 4.5% of Total Eligible Compensation minus the
maximum Company matching contribution available to the Participant under the
SIP. That potential maximum amount shall be credited to a Participant’s Company
Matching Credit Account only if the Participant has deferred at least 6% of
Total Eligible Compensation, taking into account deferrals under this Plan and
pre-tax elective deferrals under the SIP. If a Participant has deferred less
than 6% of Total Eligible Compensation, taking into account deferrals under this
Plan and pre-tax elective deferrals under the SIP, then the actual Company
Matching Credits to be credited to a Participant’s Company Matching Credit
Account shall equal 75% of the total of the Participant’s Deferred Salary and
Deferred Bonus under this Plan plus the Participant’s pre-tax elective deferrals
under the SIP, less the matching contribution to which the Participant is
entitled under the SIP.
(b) Company Matching Credits under Section 3.4(a) shall be credited to the
Participant’s Company Matching Credit Account as soon as practicable as
determined by the Committee after such deferral is credited to the Participant’s
Deferred Salary Account and/or Deferred Bonus Account, but in no event less
frequently than on a annual basis, and shall be subject to the overall Plan Year
limit on such amounts described in Section 3.4(a) and the vesting schedule
described in Article V.
Section 3.5 Company Discretionary Credits.
The Company may, in its sole discretion, provide for additional credits to all
or some Participants’ Accounts at any time. Such amounts shall be credited to
the Participant’s Company Discretionary Credit Account and shall be subject to
the vesting schedule established by the Company at the time such amounts are
credited.

-17-



--------------------------------------------------------------------------------



 



Section 3.6 Deferred Restoration Distribution Election.

  (a)   General Rule. Each Participant who is eligible to receive a Restoration
Plan Benefit under the Plan may elect, in accordance with this Section 3.6, to
make a Deferred Restoration Distribution Election with respect to a Restoration
Plan Benefit that is otherwise to be paid to the Participant. If a Participant
makes such an election, the Participant must elect to defer 100% of the value of
the Participant’s applicable Restoration Plan Benefit. To the extent a
Participant’s Restoration Plan Benefit is attributable to the final average pay
benefit formula under the Retirement Plan, the value of such Restoration Plan
Benefit shall equal the actuarial present value (at the time payment becomes
due) of the portion of the Participant’s (or Beneficiary’s) Restoration Plan
Benefit based on the final average pay formula, determined as of normal
retirement age under the Retirement Plan, based on the Applicable Interest Rate
and the Applicable Mortality Table (as such terms are defined in the Retirement
Plan) used under the Retirement Plan for calculating present value. To the
extent a Participant’s Restoration Plan Benefit is attributable to the cash
balance benefit formula under the Retirement Plan, the value of such Restoration
Plan Benefit shall equal the Participant’s Restoration Plan Benefit hypothetical
account balance at such time. Once deferred, such amounts shall be credited to
the Participant’s Deferred Restoration Distribution Account as provided for in
Article V. Amounts held in a Deferred Restoration Distribution Account may not
be paid in the form of an annuity and may only be paid in a form otherwise
available to amounts credited to a Deferred Salary Account, as provided for in
Article VI.     (b)   Grandfathered Restoration Plan Benefit. With respect to
amounts equal to a Participant’s Grandfathered Restoration Plan Benefit, a
Deferred Restoration Distribution Election with respect to any amounts payable
during a particular calendar year must be made at least one year before the date
that the Grandfathered Restoration Plan Benefit is otherwise payable to the
Participant pursuant to Section 4.4. Once made, such a Deferred Restoration
Distribution Election cannot be changed or revoked except as provided herein. If
the Participant otherwise becomes entitled to a distribution of a Restoration
Plan Benefit after having made such an election and before the end of such
one-year period, such election shall be ineffective and the applicable
Restoration Plan Benefit payment shall not be deferred hereunder. Any such
Deferred Restoration Distribution shall be credited to the Participant’s
Deferred Restoration Distribution Account as soon as practicable after such
amount would otherwise have been payable to the Participant. The amount in the
Participant’s Deferred Restoration Distribution Account attributable to the
Participant’s Grandfathered Restoration Plan Benefit shall be payable under this
Plan as follows:

-18-



--------------------------------------------------------------------------------



 



  (i)   If the Participant has otherwise made a Deferred Salary Election under
Section 3.1 for the year that the Participant made a Deferred Restoration
Distribution Election, the amount credited to the Participant’s Deferred
Restoration Distribution Account shall be payable at the same time and in the
same form of distribution as any such Deferred Salary.     (ii)   If the
Participant has not made a Deferred Salary Election but has otherwise made a
Deferred Bonus Election under Section 3.2 for the year that the Participant made
a Deferred Restoration Distribution Election, the amount credited to the
Participant’s Deferred Restoration Distribution Account shall be payable at the
same time and in the same form of distribution as any such Deferred Bonus.    
(iii)   If the Participant has not made a Deferred Salary Election under
Section 3.1 nor a Deferred Bonus Election under Section 3.2 for the year that
the Participant made a Deferred Restoration Distribution Election, the amount
credited to the Participant’s Deferred Restoration Distribution Account equal to
a Participant’s Grandfathered Restoration Plan Benefit shall be payable in the
form of a single lump sum payment at the Participant’s termination of employment
unless the Participant makes an election to change the time and form of payment
of such amount in accordance with the terms of this Plan.

  (c)   Non-Grandfathered Restoration Plan Benefit. A Participant’s Deferred
Restoration Distribution Election with respect to amounts in excess of a
Participant’s Grandfathered Restoration Plan Benefit payable during a particular
calendar year must specify the time and form of payment otherwise the
Participant’s Deferred Restoration Plan Benefit shall be payable in the form of
a single lump sum payment at the Participant’s termination of employment. In
addition, such Deferred Restoration Distribution Election shall not be effective
unless the following requirements are met:

  (i)   the election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;  
  (ii)   except for payments made on account of a Participant’s death, the first
payment with respect to which such election is made shall be deferred for a
period of not less than five years from the date such payment would otherwise
have been made;

-19-



--------------------------------------------------------------------------------



 



  (iii)   any election related to payments that would otherwise have commenced
as of a specified time, as opposed to the Participant’s Separation from Service,
may not be made less than twelve months prior to the date on which such payments
would otherwise have commenced; and     (iv)   any such additional deferral
election shall not be effective if it would otherwise result in deferring
amounts later than the mandatory distribution provisions of Article VI.

Section 3.7 Deferral Period.

  (a)   In accordance with Section 2.2(b), and subject to the limitation of
Section 3.7(b), each Participant must elect the deferral period for each
separate category of deferral (including, effective for deferral elections made
on or after January 1, 2005, any Restoration Plan Benefit or part thereof
credited to a Participant’s Deferred Restoration Distribution Account). Subject
to the additional deferral provisions of Section 3.8 and the acceleration
provisions of Article VI, a Participant’s deferral period with respect to
amounts deferred other than those described in Section 3.7(b) may be for a
specified number of years or until a specified date, subject to any limitations
that the Committee in its discretion may choose to apply (which limitations
shall comply with the requirements for tax deferral under Code Section 409A),
provided that, in all events, a deferral period must be for at least two
(2) years from the first day of the Plan Year in which the deferred amounts
would otherwise be payable (or, in the case of amounts described in Section 3.4,
credited to the Participant’s Account). However, notwithstanding the deferral
period otherwise specified, payments shall be paid or begin to be paid under the
Plan in accordance with the mandatory distribution provisions in Article VI and
any election which would otherwise result in a deferral beyond any applicable
mandatory distribution age is invalid.     (b)   Notwithstanding the provisions
of Section 3.7(a) and Section 2.2(b), and subject to Section 6.1(f):

  (i)   all Basic Deferred Salary deferred by a Participant pursuant to
Section 3.1,     (ii)   all Basic Deferred Bonus deferred by a Participant
pursuant to Section 3.2, and     (iii)   all Company Matching Credits credited
to a Participant’s Company Matching Credit Account pursuant to Section 3.4

shall be deferred until the Participant’s Separation from Service and may not be
deferred to a specified date prior to such Participant’s Separation from
Service. The foregoing notwithstanding, in any case where the

-20-



--------------------------------------------------------------------------------



 



Participant is a Specified Employee, payment of the amounts under this
Section 3.7(b) on account of the Participant’s Separation from Service shall be
deferred until as soon as practicable after the earlier of (i) the first day of
the seventh month following the Participant’s Separation from Service (without
regard to whether the Participant is reemployed on that date), or (ii) the date
of the Participant’s death, subject to any permitted further deferral election
on account of a change in form of payment.
Section 3.8 Modification of Deferral Period.

  (a)   Additional Deferral — Grandfathered Deferrals. With respect to any
previously deferred Grandfathered Deferred Compensation Plan Deferrals or
Grandfathered Restoration Plan Benefit credited to a Participant’s Accounts, a
Participant may request that the Committee approve an additional deferral period
of at least two (2) years from the date the previously deferred amounts were
otherwise payable. Any such request must be made by written notice to the
Committee at least twelve (12) months before the expiration of the deferral
period for any previously deferred amount with respect to which an additional
deferral election is requested. A separate additional deferral election is
required to be made for each separate category of previously deferred amounts
that is treated as subject to a single deferral period election under
Section 2.2(b) above. Each such additional deferral election request shall
include a newly designated manner of payment election in accordance with the
provisions of Section 6.2 below. No more than two such extensions may be elected
by a Participant with respect to any specific deferred amount and no such
additional deferral may result in amounts deferred beyond the mandatory
distribution provisions of Article VI.     (b)   Additional Deferral —
Non-Grandfathered Deferrals. With respect to any deferred amounts credited to a
Participant’s Accounts in excess of a Participant’s Grandfathered Deferred
Compensation Plan Deferrals or Grandfathered Restoration Plan Benefit an
additional deferral election otherwise described in Section 3.8(a) may be made,
provided that such election shall not be effective unless the following
requirements are met:

  (i)   the election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;  
  (ii)   except for payments made on account of a Participant’s death or
financial hardship under Section 6.1(f), the first payment with respect to which
such election is made shall be deferred for a period of not less than five years
from the date such payment would otherwise have been made;

-21-



--------------------------------------------------------------------------------



 



  (iii)   any election related to payments that would otherwise have commenced
as of a specified time, as opposed to the Participant’s Separation from Service,
may not be made less than twelve months prior to the date on which such payments
would otherwise have commenced; and     (iv)   any such additional deferral
election shall not be effective if it would otherwise result in deferring
amounts later than the mandatory distribution age provisions of Article VI.

  (c)   Accelerated Distribution For Grandfathered Deferrals. With respect to
any Grandfathered Deferred Compensation Plan Deferrals or Grandfathered
Restoration Plan Benefit credited to a Participant’s Accounts, a Participant may
request that the Committee approve an accelerated deferral date with respect to
amounts that are not otherwise payable for at least three (3) years from the
date of such request, provided that the resulting accelerated deferral date may
not be any earlier than two (2) years from the date of such Participant
election. A separate deferral modification election is required to be made for
each separate category of previously deferred amount that is treated as subject
to a single deferral period election under Section 2.2(b) above. Each such
modified deferral period request shall include a newly designated manner of
payment election in accordance with the provisions of Section 6.2 below. No more
than two such modifications may be elected by a Participant with respect to any
specific deferred amount. No such election may be made with respect to any
amounts deferred under this Plan in excess of any Grandfathered Deferred
Compensation Plan Deferrals or Grandfathered Restoration Plan Benefit credited
to a Participant’s Accounts.

-22-



--------------------------------------------------------------------------------



 



ARTICLE IV
Restoration Benefits

     
Section 4.1
  Amount of Restoration Plan Benefit.
 
   
 
  A Participant’s Restoration Plan Benefit hereunder shall equal the excess (if
any) of (i) the benefit that would have been payable under the Retirement Plan
in respect of the Participant in the absence of the provisions included in the
Retirement Plan in order to comply with Sections 401(a)(17) and 415 of the Code,
over (ii) the benefit actually payable in respect of the Participant under the
Retirement Plan.
 
   
Section 4.2
  Pre-Retirement Restoration Death Benefit.
 
   
 
  In the event of the death of a Participant before Restoration Plan Benefits
have commenced to be paid hereunder (a pre-retirement death), the Participant’s
Beneficiary shall be entitled to a benefit equal to the excess (if any) of
(i) the benefit that would have been payable under the Retirement Plan to the
Beneficiary on account of the Participant’s death in the absence of the
provisions included in the Retirement Plan in order to comply with
Sections 401(a)(17) and 415 of the Code, over (ii) the benefit actually payable
to the Beneficiary on account of the Participant’s death under the Retirement
Plan. Such benefit is hereinafter referred to as a “Restoration Plan Death
Benefit.” Subject to Section 4.5, and notwithstanding the provisions of
Section 4.4 (and any procedures adopted thereunder), and unless provided
otherwise in a Participant’s Agreement, if any, the Restoration Plan Death
Benefit payable to a Beneficiary on account of a Participant’s death before
Restoration Plan Benefits have been paid or commenced to be paid hereunder (a
pre-retirement death) shall be paid to the Participant’s Beneficiary in a cash
lump sum as soon as practicable following the earliest date that any such
pre-retirement death benefit would otherwise be payable to such Beneficiary
under the Retirement Plan (whether or not such Retirement Plan benefit is
actually paid or commenced at such date).
 
   
Section 4.3
  Early Retirement Adjustments.
 
   
 
  The calculations made in Sections 4.1 and 4.2 shall reflect any applicable
adjustments under the Retirement Plan for early commencement and the form of
benefit elected.
 
   
Section 4.4
  Payment of Restoration Plan Benefits.

  (a)   Grandfathered Restoration Plan Benefit. Subject to Section 4.5, the
further provisions of this Article IV, and a Participant’s Agreement, if any,
and unless deferred under Section 3.6, a Participant’s Grandfathered Restoration
Plan Benefit shall be paid to a Participant at such time and in such form as
determined in accordance with procedures adopted and approved by the
Compensation and Benefits Committee of the Board of Directors of the Company (or
any committee successor thereto), which

-23-



--------------------------------------------------------------------------------



 



      procedures were in effect as of October 3, 2004. A copy of such procedures
is attached hereto as Attachment A.     (b)   Non-Grandfathered Restoration Plan
Benefit.1 Except as otherwise provided herein, or otherwise provided in a
Participant’s Agreement, if any, and unless deferred under Section 3.6,
Restoration Plan Benefit amounts in excess of the Grandfathered Restoration Plan
Benefit shall be payable to a Participant as follows:

  (i)   Normal Form of Payment. A Participant’s vested Restoration Plan Benefit
shall be paid in the “Normal Form of Payment,” which is a single lump sum
payment determined as follows:

  (A)   FAP Participant. With respect to a Participant whose Restoration Plan
Benefit is determined using the final average pay formula under the Retirement
Plan, the Normal Form of Payment shall be a single lump sum payment that shall
equal the actuarial present value (at the time payment becomes due) of the
Participant’s Restoration Plan Benefit based on the final average pay formula,
determined as of normal retirement age under the Retirement Plan, based on the
Applicable Interest Rate and the Applicable Mortality Table (as such terms are
defined in the Retirement Plan) used under the Retirement Plan for calculating
present values.     (B)   Cash Balance Participant. With respect to a
Participant whose Restoration Plan Benefit is determined using the cash balance
formula under the Retirement Plan, the Normal Form of Payment shall be a single
lump sum payment equal to the Participant’s Restoration Plan Benefit (at the
time payment becomes due) determined in accordance with Section 4.1, expressed
as an account balance benefit.

 

1   By way of reference, the Retirement Plan was amended effective April 1, 2007
to add a cash balance formula for determining the benefits available under the
Retirement Plan. Pursuant to the terms of the Retirement Plan, the cash balance
formula is used to determine the benefits of participants who were hired by the
Company on or after April 1, 2007 as well as those participants who were
actively participating in the Retirement Plan on that date and who affirmatively
elected to be covered under the cash balance provisions of the Plan. The
benefits of participants who were active prior to April 1, 2007 and who did not
elect cash balance coverage are determined under the Retirement Plan’s final
average pay formula. If any such participant terminates and is subsequently
reemployed, that participant’s benefit for service performed after reemployment
will be determined under the cash balance provisions of the Retirement Plan,
whereas his benefit attributable to his prior employment will be determined
under the final average pay provisions of the Retirement Plan. Consistent with
Section 409A and the guidance issued thereunder, and as confirmed in Q&A 39 of
the ABA Section of Taxation’s 2008 IRS Q&A Report, this Plan provides different
time and form of payment with respect to separately identifiable amounts
attributable to Restoration Plan Benefits calculated using the cash balance
formula versus those calculated using the final average pay formula.

-24-



--------------------------------------------------------------------------------



 



  (C)   FAP and Cash Balance Participant. For a Participant whose Restoration
Plan Benefit is determined using both the final average pay formula and the cash
balance formula under the Retirement Plan, the Normal Form of Payment with
respect to the portion of the Participant’s Restoration Plan Benefit calculated
using the final average pay formula under the Retirement Plan shall be as
described in subparagraph (A) and the Normal Form of Payment with respect to the
portion of the Participant’s Restoration Plan Benefit calculated using the cash
balance formula under the Retirement Plan shall be as described in subparagraph
(B) above.

  (ii)   Timing of Payment. A Participant’s vested Restoration Plan Benefit
shall be paid or commence to be paid in the Normal Form of Payment as follows:

  (A)   FAP Participant. Subject to subparagraph (D) below, if a Participant’s
Restoration Plan Benefit is determined using the final average pay formula under
the Retirement Plan, amounts shall commence to be paid as soon as practicable
after the later of (I) the Participant’s Separation from Service or (II) the
earliest date on which the Participant first becomes eligible to receive or
commence receiving benefits under the Retirement Plan after Separation from
Service (i.e., the earlier of attainment of age 55 with 10 years of service as
determined under the Retirement Plan or age 65) regardless of the time benefits
are actually paid or commence to be paid under the Retirement Plan.     (B)  
Cash Balance Participant. Subject to subparagraph (D) below, if a Participant’s
Restoration Plan Benefit is determined using the cash balance formula under the
Retirement Plan, amounts shall be paid as soon as practicable after the
Participant’s Separation from Service.     (C)   FAP and Cash Balance
Participant. Subject to subparagraph (D) below, if a Participant’s Restoration
Plan Benefit is determined using both the final average pay formula and the cash
balance formula under the Retirement Plan, payment shall commence with respect
to the portion of the Participant’s Restoration Plan Benefit calculated using
the final average pay formula under the Retirement Plan on the date described in
subparagraph (A) above and payment shall commence with respect to the portion of
the Participant’s Restoration Plan Benefit calculated using the

-25-



--------------------------------------------------------------------------------



 



      cash balance formula under the Retirement Plan on the date described in
subparagraph (B) above.     (D)   Specified Employee. In any case where the
Participant is a Specified Employee and the Participant’s Restoration Plan
Benefit in excess of the Participant’s Grandfathered Restoration Plan Benefit is
payable on account of the Specified Employee’s Separation from Service, the
Participant’s Restoration Plan Benefit under this Section shall be paid or
commence to be paid as soon as practicable following the earlier of (I) or
(II) where: (I) is the later of (A) the date otherwise provided under the Plan
or (B) the first day of the seventh month following the Participant’s Separation
from Service (without regard to whether the Participant is reemployed on that
date); and (II) is the date of the Participant’s death.

  (iii)   The Participant’s ability to elect an alternate form of distribution
other than the Normal Form of Payment is described in Section 6.2. The death
benefits attributable to a Participant’s Restoration Plan Benefit under the Plan
in the event of the Participant’s death after Restoration Plan Benefit payments
have commenced, if any, will be determined pursuant to the terms of the form of
payment elected by the Participant.

Section 4.5 Payment of Restoration Plan Benefit Following Change in Control.

  (a)   Grandfathered Restoration Plan Benefit. Notwithstanding the provisions
of Section 4.4 (and any procedures adopted thereunder), and unless provided
otherwise in a Participant’s Agreement, if any, each Participant’s Grandfathered
Restoration Plan Benefit shall (to the extent not previously paid or commenced
to be paid) be paid to the Participant in a cash lump sum as soon as
practicable, but not later than 45 business days, after a Participant’s
termination of employment following a Change in Control.     (b)  
Non-Grandfathered Restoration Plan Benefit — FAP Participant. Notwithstanding
the provisions of Sections 4.4(b)(ii)(A) and 4.4(b)(ii)(C) (and any procedures
adopted thereunder), and unless provided otherwise in a Participant’s Agreement,
if any, a Participant’s Restoration Plan Benefit that is determined using the
final average pay formula under the Retirement Plan and that is in excess of his
Grandfathered Restoration Plan Benefit, if any, shall (to the extent not
previously paid or commenced to be paid) be paid to the Participant in a cash
lump sum as soon as practicable, but not later than 45 business days, after the
Participant’s Separation from Service following a Change in Control; provided,
however, that such a distribution shall only be made if: (i) the Change in
Control satisfies the requirements of Code Section 409A(a)(2)(A)(v) (and

-26-



--------------------------------------------------------------------------------



 



      the guidance issued thereunder) and such Separation from Service occurs
within 2 years of the Change in Control; or (ii) distribution may otherwise be
made under this Plan on account of Separation from Service.     (c)   Specified
Employee. In any case where the Participant is a Specified Employee and the
Participant’s Restoration Plan Benefit in excess of the Participant’s
Grandfathered Restoration Plan Benefit is payable pursuant to Section 4.5(b) on
account of the Specified Employee’s Separation from Service within 2 years of a
qualified Change in Control, payment of the Participant’s Restoration Plan
Benefit under this Section shall be deferred until the earlier of (i) first day
of the seventh month following the Participant’s Separation from Service
(without regard to whether the Participant is reemployed on that date), or
(ii) the date of the Participant’s death.

Section 4.6 Restoration Plan Benefit on Account of Disability Retirement.

  (a)   Grandfathered Restoration Plan Benefit. Notwithstanding the provisions
of Section 4.4 (and in accordance with any procedures adopted thereunder), and
unless provided otherwise in a Participant’s Agreement, if any, a Participant
who terminates employment on account of a Disability Retirement (as determined
under the Retirement Plan) may make a written request to the Committee to
receive payment of his Grandfathered Restoration Plan Benefit in a single lump
sum as soon as practicable thereafter; provided however, that payment to a
Participant under this Section 4.6 shall only be made if the Committee, in its
sole and absolute discretion, determines to make such payment. Any decision by
the Committee hereunder shall be final and binding. If a Participant’s request
is denied, payment of the Participant’s Plan benefits shall be made in
accordance with the otherwise applicable provisions of the Plan (and any
procedures then in effect).     (b)   Non-Grandfathered Restoration Plan
Benefit. Notwithstanding anything in the Plan to the contrary, if a Participant
suffers a Disability and becomes Disabled, that portion of the Participant’s
Restoration Plan Benefit in excess of the Grandfathered Restoration Plan Benefit
shall be paid on account of Disability in the form of a single lump sum cash
payment as soon as practicable following the later of (i) the date the
Participant attains age 65; or (ii) the date of the Participant’s Disability.
The amount of any such lump sum payment in respect of a Disabled Participant
hereunder whose Restoration Plan Benefit is determined using the final average
pay formula under the Retirement Plan shall equal the actuarial present value of
the Participant’s vested Restoration Plan Benefit determined as of the date such
benefit payment becomes due hereunder, based on the Applicable Interest Rate and
the Applicable Mortality Table (as such terms are defined in the Retirement
Plan) used under the Retirement Plan for calculating the present value of
optional forms of

-27-



--------------------------------------------------------------------------------



 



      payment at the time payment is due under the Plan. The amount of any such
lump sum payment in respect of a Disabled Participant hereunder whose
Restoration Plan Benefit is determined using the cash balance formula under the
Retirement Plan shall be the Participant’s Restoration Plan Benefit as of the
date such benefit payment becomes due hereunder, determined in accordance with
Section 4.1. If such a Participant dies or incurs a Separation from Service
prior to the date of payment under this Section 4.6(b), payment shall be made in
accordance with the otherwise applicable provisions of this Plan.

-28-



--------------------------------------------------------------------------------



 



ARTICLE V
Participants’ Accounts

     
Section 5.1
  Crediting of Employee Deferrals and Company Matching and Discretionary
Credits.
 
   
 
  Deferrals to this Plan that are made under Article III shall be credited to
the Participant’s Accounts in accordance with such rules established by the
Committee from time to time. Each Participant’s Accounts shall be administered
in a way to permit separate Deferral Elections, deferral periods, and Investment
Elections with respect to various Plan Year deferrals and compensation types as
the Committee determines, in its sole discretion, are necessary or appropriate.
 
   
Section 5.2
  Investment Election.
 
   
 
  Participants’ Investment Elections with respect to deferred amounts hereunder
shall be made pursuant to the written, telephonic or electronic methods
prescribed by the Committee and subject to such rules on Investment Elections
and Investment Options as established by the Committee from time to time. Upon
receipt by the Committee, and in accordance with rules established by the
Committee, an Investment Election shall be effective as soon as practicable
after receipt and processing of the election by the Committee. Investment
Elections will continue in effect until changed by the Participant. An eligible
Participant may change a prior Investment Election (or default Investment
Election) with respect to deferred amounts on a daily basis, by notifying the
Committee, at such time and in such manner as approved by the Committee. Any
such changed Investment Election may result in amending Investment Elections for
prior deferrals or for future deferrals or both.
 
   
Section 5.3
  Hypothetical Earnings.

  (a)   General. Subject to Section 5.2, except as otherwise provided herein,
additional hypothetical bookkeeping amounts shall be credited to (or deducted
from) a Participant’s Accounts to reflect the earnings (or losses) that would
have been experienced had the deferred amounts been invested in the Investment
Options selected by the Participant as targeted rates of return, net of all fees
and expenses otherwise associated with the Investment Options. The Committee may
add or delete Investment Options, on a prospective basis, by notifying all
Participants whose Accounts are hypothetically invested in such Investment
Options, in advance, and soliciting elections to transfer deferred amounts so
that they track investments in other Investment Options then available.     (b)
  Company Stock Investment Option. Instead of having deferred amounts credited
with hypothetical earnings (or losses) in accordance with Section 5.3(a), and
subject to Section 5.2, a Participant may elect to have all or part of the
Participant’s deferred amounts (in whole percentage

-29-



--------------------------------------------------------------------------------



 



      increments) credited in the form of Common Stock to a Deferred Stock
Account. Such an election may be made as a part of the Participant’s Deferral
Election and thereafter on the same basis as Participants are permitted to make
other Investment Elections and using the same or similar procedures as
Participants use to make other Investment Elections under Section 5.2. In
addition, any amounts credited to a Participant’s Accounts other than the
Participant’s Deferred Stock Account may be transferred for hypothetical
investment tracking purposes to the Participant’s Deferred Stock Account. In all
events, once amounts are credited to a Participant’s Deferred Stock Account, no
Investment Election may cause amounts credited to a Participant’s Deferred Stock
Account to be transferred for hypothetical investment tracking purposes to a
Participant’s Accounts other than the Participant’s Deferred Stock Account. All
distributions of amounts credited to a Participant’s Deferred Stock Account may
only be distributed in whole shares of Common Stock (with cash for fractional
shares).         A Participant’s Deferred Stock Account will be credited:

  (i)   as of the first business day after the last day of each bi-weekly
payroll period, with the number of shares of Common Stock (in whole shares and
fractional shares, as determined by the Committee) determined by dividing the
Participant’s deferred amounts attributable to Deferred Salary for such
bi-weekly payroll period subject to the Deferred Stock Election by the price for
shares of Common Stock, determined by the Committee, as of the day such deferred
amounts are credited to the Participant’s Account; and     (ii)   annually, as
of the first business day in January of each calendar year, with the number of
shares of Common Stock (in whole shares and fractional shares, as determined by
the Committee) determined by dividing the portion of the Participant’s Deferred
Bonus and Company Matching Credits subject to the Deferred Stock Election by the
price for shares of Common Stock, determined by the Committee, as of the day
such deferred amounts are credited to the Participant’s Accounts; and     (iii)
  at such other times as the Committee determines with respect to all other
deferred amounts under the Plan, with the number of shares of Common Stock (in
whole shares and fractional shares, as determined by the Committee) determined
by dividing the portion of the Participant’s deferred amounts to be credited in
the Deferred Stock Account by the price for shares of Common Stock, determined
by the Committee, as of the day such deferred amounts are credited to the
Participant’s Account, or, in the case of deferred

-30-



--------------------------------------------------------------------------------



 



      amounts measured in stock units, by crediting the account with the same
number of shares of Common Stock.

      If the Company enters into transactions involving stock splits, stock
dividends, reverse splits or any other recapitalization transactions, the number
of shares of Common Stock credited to a Participant’s Deferred Stock Account
will be adjusted (in whole shares and fractional shares, as determined by the
Committee) so that the Participant’s Deferred Stock Account reflects the same
equity percentage interest in the Company after the recapitalization as was the
case before such transaction.         If at least a majority of the Company’s
stock is sold or exchanged by its shareholders pursuant to an integrated plan
for cash or property (including stock of another corporation) or if
substantially all of the assets of the Company are disposed of and, as a
consequence thereof, cash or property is distributed to the Company’s
shareholders, each Participant’s Deferred Stock Account will, to the extent not
already so credited under this Section 5.3(b), be (i) credited with the amount
of cash or property receivable by a Company shareholder directly holding the
same number of shares of Common Stock as is credited to such Participant’s
Deferred Stock Account and (ii) debited by that number of shares of Common Stock
surrendered by such equivalent Company shareholder.         Each time the
Company declares a dividend on its Common Stock, each Participant’s Deferred
Stock Account will be credited with a Dividend Reinvestment Return equal to that
number of shares of Common Stock (in whole shares and fractional shares, as
determined by the Committee) determined by dividing (i) the amount that would
have been paid (or the fair market value thereof, if the dividend is not paid in
cash) to the Participant on the total number of shares of Common Stock credited
to the Participant’s Deferred Stock Account had that number of shares of Common
Stock been held by such Participant by (ii) the price for shares of Common
Stock, determined by the Committee, as of the dividend payment date.     (c)  
Limitations on Allocations and Reallocations to and From Deferred Stock Account.
        Pursuant to the Policy Statement on Insider Trading and Compliance, as
the same may be amended (the “Policy”), there are time periods (each, a
“blackout period”) during which time Participants may not effect transactions,
directly or indirectly, in Company equity securities. Under the Policy, the
Company’s Corporate Secretary may also impose additional blackout periods with
respect to some or all Participants. Participants whose ability to effect
transactions is prohibited during such blackout periods also will be prohibited
during such periods from making any Investment Election or Deferred Stock
Election that affects the

-31-



--------------------------------------------------------------------------------



 



      amount credited to the Participant’s Deferred Stock Account. The
Committee, at the direction of the Company’s Corporate Secretary, shall adopt
and implement procedures to ensure that the provisions of this Paragraph are
carried out. In all events, with respect to amounts in excess of a Participant’s
Grandfathered Deferred Compensation Plan Deferrals and Grandfathered Restoration
Plan Benefit, to the extent that the blackout period results in a deferral of
payment under the Plan, payment must be made at the earliest date at which the
Company reasonably anticipates that the making of the payment will not cause a
violation of federal securities laws or other applicable law.

Section 5.4 Vesting.

  (a)   Deferred Amounts. At all times a Participant shall be fully vested in
his Deferred Salary, Deferred Bonus, Deferred Equity-Based Compensation, and
Deferred Restoration Distribution Accounts hereunder (including any earnings or
losses and Dividend Reinvestment Return thereon). A Participant shall become
vested in any Company Matching Credits in the same manner and to the same extent
as the Participant is vested in matching contributions otherwise credited to the
Participant under the SIP. A Participant shall become vested in any Company
Discretionary Credits pursuant to the vesting schedule established by the
Company at the time such Credits, if any, are made. Except as otherwise provided
in Section 6.1(b) (death) or Section 6.1(c) (disability), if a Participant
incurs a Separation from Service at any time prior to becoming fully vested in
amounts credited to the Participant’s Accounts hereunder, the nonvested amounts
credited to the Participant’s Accounts shall be immediately forfeited and the
Participant shall have no right or interest in such nonvested deferred amounts.
    (b)   Restoration Plan Benefit. A Participant shall be vested in his
Restoration Plan Benefit, if any, to the extent he is vested in his benefit
under the Retirement Plan as determined pursuant to the provisions of the
Retirement Plan.

Section 5.5 Account Statements.

  Within 60 days following the end of each Plan Year (or at such more frequent
times determined by the Committee), the Committee shall furnish each Participant
with a statement of Account which shall set forth the balances of the
individual’s Accounts as of the end of such Plan Year (or as of such time
determined by the Committee), inclusive of tracked earnings (or losses) and any
Dividend Reinvestment Return. In addition, the Committee shall maintain records
reflecting each year’s deferrals separately by type of compensation.

-32-



--------------------------------------------------------------------------------



 



ARTICLE VI
Distributions and Withdrawals
Section 6.1 Timing of Distributions.

  (a)   Timing of Distribution — Distributions of Vested Accounts Other than
Death, Disability, or Scheduled Distributions. The time and form of payment of
Restoration Plan Benefits that are not otherwise deferred under Section 3.6 of
the Plan are governed by the provisions of Article IV and those provisions of
this Article VI specifically referring to Restoration Plan Benefit payment
options. Except as otherwise provided herein, in the case of a Participant who
incurs a Separation from Service before retirement from active employment (as
defined below), a Participant’s vested Accounts shall be paid or commence to be
paid, in the form of distribution elected in a particular Deferral Election
(subject to Section 6.2), as soon as practicable (as determined by the
Committee) after the Participant’s Separation from Service. In the case of a
Participant who retires from active employment hereunder (as defined below), and
subject to Section 6.1(e) and Section 6.1(f), a Participant’s vested Accounts
shall be paid or commence to be paid, in the form of distribution elected in a
particular Deferral Election (subject to Section 6.2), as soon as practicable
(as determined by the Committee) following the later of: (I) the date the
Participant retires from active employment (or, in the case of certain
Equity-Based Compensation that vests one year after retirement, one year after
retirement), or (II) the date otherwise specified in the Participant’s Deferral
Election; provided however that, in all events distributions under this
subparagraph (II) of deferred amounts in excess of the Participant’s
Grandfathered Restoration Plan Benefits must be made (or commence to be paid) as
of the earlier of the Participant’s attainment of age 70 or death. For purposes
of this Section 6.1(a), a Participant “retires from active employment” if:

  (i)   the Participant Separates from Service or an affiliate after having
attained age 65;     (ii)   the Participant Separates from Service after having
attained age 55 with ten years of service (as determined under the Retirement
Plan) or an affiliate; or     (iii)   with respect to Grandfathered Deferred
Compensation Plan Deferrals and Grandfathered Restoration Plan Benefits, the
Committee, in its sole discretion, otherwise determines that the Participant has
retired for this purpose.

      The foregoing notwithstanding, in any case where the Participant is a
Specified Employee, payment of amounts in the Participant’s vested Accounts in
excess of Grandfathered Deferred Compensation Plan

-33-



--------------------------------------------------------------------------------



 



      Deferrals under this Section 6.1(a) on account of the Specified Employee’s
Separation from Service shall be deferred until the earlier of (x) first day of
the seventh month following the Participant’s Separation from Service (without
regard to whether the Participant is reemployed on that date), or (y) the date
of the Participant’s death, subject to any additional deferral of such payments
as provided for in the Plan.     (b)   Timing of Distributions — Participant’s
Death.         If a Participant dies before the full distribution of the
Participant’s Accounts under this Article VI, any deferred amounts that are not
vested and have not previously been forfeited shall become 100% vested. Unless
the Participant had commenced receiving installment payments, as soon as
practicable after the Participant’s death, all remaining amounts credited to the
Participant’s Accounts shall be paid in a single lump sum payment to the
Participant’s named Beneficiary (or Beneficiaries). In the absence of any
Beneficiary designation, payment shall be made to the personal representative,
executor or administrator of the Participant’s estate. Beneficiary designations
may be changed by a Participant at any time without the consent of the
Participant’s Spouse or any prior Beneficiary. If the Participant dies after
having commenced to receive installment payments, the Participant’s Beneficiary
may accelerate the payment of any remaining installment payments attributable to
Grandfathered Deferred Compensation Plan Deferrals or a Grandfathered
Restoration Plan Benefit as follows:

  (i)   The Beneficiary may request (within a reasonable time after the
Participant’s death, as specified by the Committee) that all remaining
installment payments that are otherwise to be paid to the Beneficiary at least
twelve (12) months after the date of the request be accelerated and paid in a
single lump sum payment as of a date specified by the Committee that is at least
twelve (12) months after the date of the request; or     (ii)   The Beneficiary
may request (within a reasonable time after the Participant’s death, as
specified by the Committee) that all remaining installment payments that are
otherwise to be paid to the Beneficiary be accelerated and paid in the form of
an immediate lump sum payment, subject to the requirement that ten percent (10%)
of the remaining amounts be permanently forfeited.

      With respect to amounts in excess of amounts attributable to a
Participant’s Grandfathered Deferred Compensation Plan Deferrals or
Grandfathered Restoration Plan Benefits, if a Participant dies after having
commenced to receive installment payments pursuant to a scheduled distribution
election, the Participant’s Beneficiary shall receive the

-34-



--------------------------------------------------------------------------------



 



      remaining installment payments as said payments become due under the
scheduled distribution option elected by the Participant.     (c)   Timing of
Distributions — Participant’s Disability.         Notwithstanding anything in
the Plan to the contrary, if a Participant becomes Disabled, any deferred
amounts that are not vested and have not previously been forfeited shall become
100% vested. Notwithstanding anything in a Participant’s Deferral Election to
the contrary with respect to payment commencement, as soon as practicable after
the Participant becomes Disabled, all remaining amounts credited to the
Participant’s Accounts (other than amounts attributable to Restoration Plan
Benefits) shall be paid or commence to be paid to the Participant in the form of
distribution elected by the Participant in the Participant’s Deferral Election.
In addition, as soon as practicable after the Participant becomes Disabled and
with respect to Grandfathered Deferred Compensation Plan Deferrals or deferred
Grandfathered Restoration Plan Benefits, the Participant may request that the
Committee change any installment distribution election so that amounts subject
to the election are accelerated and paid in the form of a single lump sum
distribution. Such distribution shall be made only if the Committee, taking into
account the type of factors taken into account in the event of a hardship under
Section 6.1(f), in its sole discretion, approves such request.     (d)  
Scheduled Distribution. As a part of the Participant’s Deferral Election with
respect to scheduled distributions, a Participant may elect to receive a lump
sum distribution or annual installments (over 2, 3, 4 or 5 years, as elected by
the Participant) equal to all or any part of the vested balance of the
Participant’s Accounts to be paid (or commence to be paid) at a scheduled
distribution date, subject to the timing requirements in Section 6.1(a) and the
limitations of Section 3.7(b). For these purposes, the amount of each
installment payment shall be determined by multiplying the value of the
Participant’s remaining vested Accounts subject to the scheduled distribution
election by a fraction, the numerator of which is one (1) and the denominator of
which is the number of calendar years remaining in the installment period. These
scheduled distributions are generally available only for distributions that are
scheduled to commence to be paid while a Participant is employed by the Company.
If a Participant incurs a Separation from Service before commencing receipt of
scheduled distributions, the timing requirements of Section 6.1(a) shall apply
(which requirements provide for payment upon Separation from Service, unless the
Participant has attained retirement age, in which case a later distribution date
may apply). If a Participant Separates from Service while receiving scheduled
installment payments, such installment payments shall continue to be paid in the
same form of distribution, subject to the Participant’s right to accelerate the
remaining payments in accordance with Section 6.1(e) or Section 6.1(f).
Notwithstanding the

-35-



--------------------------------------------------------------------------------



 



      foregoing, if a Participant’s employment is terminated for cause, as
determined by the Company, full payment of all remaining amounts attributable to
Grandfathered Deferred Compensation Plan Deferrals and deferred Grandfathered
Restoration Plan Benefits in such Participant’s Account shall be paid in the
form of a single lump sum payment as soon as practicable after such termination.
    (e)   Early Distribution — Grandfathered Deferrals. Notwithstanding any
other provision of the Plan, a Participant or Beneficiary may, at any time prior
to or subsequent to commencement of payments, request in writing to the
Committee to have any or all vested amounts in his or her Accounts that
constitute Grandfathered Deferred Compensation Plan Deferrals or deferred
Grandfathered Restoration Plan Benefits paid in an immediate lump sum
distribution, provided that an amount equal to ten percent (10%) of the
requested distribution shall be permanently forfeited from the Participant’s
Accounts prior to such distribution. Any such lump sum distribution shall be
paid as soon as practicable after the Committee’s receipt of the Participant’s
(or Beneficiary’s) request. The minimum permitted early distribution under this
Section 6.1(e) shall be $3,000.     (f)   Hardship Distribution. At any time
prior to the time an amount is otherwise payable hereunder, an active
Participant may request a distribution of all or a portion of any vested amounts
credited to the Participant’s Accounts on account of the Participant’s financial
hardship, subject to the following requirements:

  (i)   Such distribution shall be made, in the sole discretion of the
Committee, if the Participant has incurred an unforeseeable emergency. The
Committee shall consider any requests for payment under this Section 6.1(f) in
accordance with the standards of interpretation described in Code Section 409A
and the regulations and other guidance thereunder.     (ii)   For purposes of
this Plan, an “unforeseeable emergency” shall be limited to a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s Spouse, the Participant’s Beneficiary, or of a
Participant’s dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); the need to pay for the funeral expenses of the Participant’s Spouse,
the Participant’s Beneficiary, or the Participant’s dependent (as defined in
Code Section 152, without regard to Code Sections 152(b)(1), (b)(2), and
(d)(1)(B)); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond

-36-



--------------------------------------------------------------------------------



 



      the control of the Participant. Whether a Participant is faced with an
unforeseeable emergency will be determined based on the relevant facts and
circumstances of each case and be based on the information supplied by the
Participant, in writing, pursuant to the procedure prescribed by the Committee.
In addition to the foregoing, distributions under this subsection shall not be
allowed for purposes of sending a child to college or the Participant’s desire
to purchase a home or other residence. In all events, distributions made on
account of an unforeseeable emergency are limited to the extent reasonably
needed to satisfy the emergency need (which may include amounts necessary to pay
any federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).     (iii)   Notwithstanding the
foregoing, distribution on account of an unforeseeable emergency under this
subsection may not be made to the extent that such emergency is or may be
relieved:

  (A)   through reimbursement or compensation by insurance or otherwise,     (B)
  by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or     (C)   by
cessation of deferrals under the Plan.

  (iv)   All distributions under this subsection shall be made in cash as soon
as practicable after the Committee has approved the distribution and that the
requirements of this subsection have been met.     (v)   The minimum permitted
hardship distribution shall be $3,000.

Section 6.2 Form of Distribution.

  (a)   General. Except as otherwise provided in this Article VI, all amounts
payable from a Participant’s Accounts shall be paid in one of the forms of
distribution described in this Section 6.2, as elected by the Participant in a
Deferral Election or as modified by the Participant in accordance with
Section 6.2(e) below. Any Participant who fails to elect a form of distribution
with respect to any deferral amount (or any compensation type) shall be deemed
to have elected to receive such amounts in the form of a lump sum distribution
in cash and, to the extent distributable amounts are credited to the
Participant’s Deferred Stock Account, in shares of Common Stock (with any
fractional share interest therein paid in cash to the extent of the then fair
market value thereof).

-37-



--------------------------------------------------------------------------------



 



  (b)   Distribution Alternatives for Restoration Plan Benefits. A Participant
who is eligible to receive a Restoration Plan Benefit hereunder shall receive
payment of such benefit in the Normal Form of Payment unless the Participant,
subject to Section 6.2(e) below, elects an optional form of distribution as
described in Section 6.2(d) below or an annuity form of benefit otherwise
available under the Retirement Plan.     (c)   Lump Sum Distribution. A
Participant may elect, in accordance with such procedures established by the
Committee, to have any vested deferral amounts credited to his Accounts paid in
the form of a single lump sum distribution at the time otherwise required or
permitted under the Plan.     (d)   Annual Installment Distributions. A
Participant may elect, in accordance with such procedures established by the
Committee, to have any vested deferral amounts credited to his Accounts paid at
the time otherwise required or permitted in the form of annual installments over
a 5, 10 or 15-year period commencing at the time otherwise required or permitted
under the Plan and paid annually thereafter for the remainder of the installment
period (subject to Section 6.1(b)). For these purposes, the amount of each
installment payment shall be determined by multiplying the value of the
Participant’s remaining vested Accounts by a fraction, the numerator of which is
one (1) and the denominator of which is the number of calendar years remaining
in the installment period. Notwithstanding the foregoing, if a Participant’s
employment is terminated for cause, as determined by the Company, full payment
of all remaining amounts attributable to Grandfathered Deferred Compensation
Plan Deferrals and deferred Grandfathered Restoration Plan Benefits in such
Participant’s Account shall be paid in the form of a single lump sum payment as
soon as practicable after such termination.     (e)   Change in Form

  (i)   Grandfathered Amounts.         The following provisions shall apply
solely with respect to Grandfathered Deferred Compensation Plan Deferrals and
deferred Grandfathered Restoration Plan Benefits:

  (A)   Notwithstanding the foregoing, in accordance with the written,
telephonic or electronic procedures prescribed by the Committee, a Participant
may elect to change the form applicable to a particular category of deferral
attributable to Grandfathered Deferred Compensation Plan Deferrals or deferred
Grandfathered Restoration Plan Benefits at any time, provided that such election
must be made at least twelve (12) consecutive months before the date on which
such distribution otherwise would have been made or

-38-



--------------------------------------------------------------------------------



 



      commenced. Any such change that is not in effect for at least the
applicable twelve-month period shall be disregarded and the last valid election
shall be substituted in its place. In the absence of such a valid election,
distribution shall be made in the form of a single lump sum distribution in cash
and, to the extent distributable amounts are credited to the Participant’s
Deferred Stock Account, in shares of Common Stock (with any fractional share
interest therein paid in cash to the extent of the then fair market value
thereof).     (B)   In addition, with respect to a Participant who has commenced
receiving his Grandfathered Deferred Compensation Plan Deferrals or deferred
Grandfathered Restoration Plan Benefit paid in installment payments, such
Participant may elect, pursuant to the written, telephonic or electronic method
prescribed by the Committee (or its delegate), to have all remaining installment
payments attributable to such grandfathered amounts that are otherwise to be
paid to the Participant at least twelve (12) months after the date of the
election be accelerated and paid in a single lump sum payment as of a date
specified by the Committee that is at least twelve (12) months after the date of
the election.

  (ii)   Non-Grandfathered Amounts.         In any case where a Participant
wishes to change a form of distribution from what was previously in effect with
respect to any deferred amounts credited to a Participant’s Accounts in excess
of a Participant’s Grandfathered Deferred Compensation Plan Deferrals or
Grandfathered Restoration Plan Benefit, in addition to the limitations under
Section 3.7(b), the following requirements must be met:

  (A)   The election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;  
  (B)   Except for payments made on account of a Participant’s death or
financial hardship under Section 6.1(f), the payment with respect to which such
election is made (or the first payment, in the case of installment payments)
shall be deferred for a period of not less than five years from the date such
payment would otherwise have been made;

-39-



--------------------------------------------------------------------------------



 



  (C)   Any election related to payments that would otherwise have commenced as
of a specified time, as opposed to the Participant’s Separation from Service,
may not be made less than twelve months prior to the date on which such payments
would otherwise have commenced; and     (D)   The election will not take effect
if the payment (or the first payment, in the case of installment payments) would
be scheduled to commence after the later of the date the Participant reaches age
70 or the date the Participant retires from active employment under the minimum
deferral period required pursuant to (B) above.

  (iii)   Restoration Plan Benefit (Non-deferred).

  (A)   General Rule. Where, pursuant to Section 4.4(b)(iii) and this
Section 6.2, a Participant wishes to waive the Normal Form of Payment with
respect his Restoration Plan Benefit and elect an optional form of payment, the
following requirements must be met:

  (1)   The election will not take effect until at least twelve months after the
date on which the election is made and will not be recognized with respect to
payments that would otherwise have commenced during such twelve-month period;  
  (2)   Except for payments made on account of a Participant’s death, the first
payment with respect to which such election is made shall be delayed for a
period of not less than five years from the date such payment would otherwise
have been made; and     (3)   Any election related to payments that would
otherwise have commenced as of a specified time, as opposed to the Participant’s
Separation from Service, may not be made less than twelve months prior to the
date on which such payments would otherwise have commenced.

      In the event of any delay in payment of a Restoration Plan Benefit in
excess of a Grandfathered Restoration Plan Benefit that is determined using the
cash balance formula under the Retirement Plan, the Participant’s Restoration
Plan Benefit shall be initially calculated at Separation from Service and then
increased through the payment date by the interest credit factor otherwise
provided for under the

-40-



--------------------------------------------------------------------------------



 



      Retirement Plan. In the event of any delay in payment of a Restoration
Plan Benefit in excess of a Grandfathered Restoration Plan Benefit that is
determined using the final average pay formula under the Retirement Plan, the
Participant’s Restoration Plan Benefit shall be initially calculated at
Separation from Service and then that amount shall be adjusted at the payment
date to take into account the Participant’s then-attained age.     (B)   Annuity
Election. If a Participant elects to change the form of distribution with
respect to a Restoration Plan Benefit to an annuity form of payment in
accordance with subparagraph (A), the Participant may select the specific
annuity form of payment at any time prior to commencement of annuity payments
from among the following actuarially equivalent annuity options:

  (1)   With respect to the portion of the Participant’s Restoration Plan
Benefit that is determined using the final average pay formula under the
Retirement Plan, (i) a single life annuity payable for the Participant’s
lifetime; (ii) a joint and survivor annuity payable for the lives of the
Participant and the Participant’s Spouse under which if the Spouse shall survive
the Participant, benefit payments shall continue after the Participant’s death
for the remaining lifetime of the Spouse in an amount equal to 50%, 75% or 100%
(as elected by the Participant prior to benefit commencement) of the benefits
payable during the Participant’s life; or (iii) a guaranteed payments annuity
option payable in either 60 or 120 monthly installments for the life of the
Participant under which if the Participant dies before receiving the designated
number of payments, the remaining benefit payments shall continue to the
Participant’s Beneficiary after the Participant’s death; and     (2)   With
respect to the portion of the Participant’s Restoration Plan Benefit that is
determined using the cash balance formula under the Retirement Plan, (i) a
single life annuity payable for the Participant’s lifetime; (ii) a joint and
survivor annuity payable for the lives of the Participant and the Participant’s
Spouse under which if the Spouse shall survive the Participant, benefit payments
shall continue after the Participant’s death for the remaining lifetime of

-41-



--------------------------------------------------------------------------------



 



      the Spouse in an amount equal to 50% or 75% or, if the Participant is age
55 or older on the date of benefit commencement, 100% (as elected by the
Participant prior to benefit commencement) of the benefits payable during the
Participant’s life; or (iii) if the Participant is age 55 or older on the date
of benefit commencement, a guaranteed payments annuity option payable in either
60 or 120 monthly installments for the life of the Participant under which if
the Participant dies before receiving the designated number of payments, the
remaining benefit payments shall continue to the Participant’s Beneficiary after
the Participant’s death.

  (C)   Actuarial Factors for Determining Optional Annuity Payments. Unless
provided otherwise in a Participant’s Agreement, if any, if an annuity form of
payment of a Restoration Plan Benefit is to be made to a Participant (or
Beneficiary) whose Restoration Plan Benefit is determined in whole or in part
using the cash balance formula under the Retirement Plan, the annuity
attributable to such portion of the Restoration Plan Benefit shall be calculated
by first converting the Participant’s Restoration Plan Benefit expressed as an
account balance benefit into a single life annuity at benefit commencement
determined using the Applicable Interest Rate and the Applicable Mortality Table
(as such terms are defined in the Retirement Plan) used under the Retirement
Plan for converting a cash balance account to a single life annuity. If the
Participant elects an optional form of annuity other than the single life
annuity, the single life annuity determined pursuant to the immediately
preceding sentence (or the single life annuity calculated with respect to the
portion of the Participant’s Restoration Plan Benefit determined using the final
average pay formula under the Retirement Plan) shall be converted to such other
annuity form of payment using the actuarial factors under the Retirement Plan
for converting a single life annuity to other annuity forms of payment.

-42-



--------------------------------------------------------------------------------



 



ARTICLE VII
General Provisions

     
Section 7.1
  Unsecured Promise to Pay.
 
   
 
  The Company shall make no provision for the funding of any amounts payable
hereunder that (i) would cause the Plan to be a funded plan for purposes of
Section 404(a)(5) of the Code, or Title I of ERISA, or (ii) would cause the Plan
to be other than an “unfunded and unsecured promise to pay money or other
property in the future” under Treasury Regulations §1.83-3(e); and, except to
the extent specified in the Stock Trust following a “change of control” (as
defined in the Stock Trust) of the Company, the Company shall have no obligation
to make any arrangement for the accumulation of funds to pay any amounts under
this Plan. Subject to the restrictions of the preceding sentence and in
Section 5.3, the Company, in its sole discretion, may establish one or more
grantor trusts described in Treasury Regulations §1.677(a)-1(d) to accumulate
funds and/or shares of Common Stock to pay amounts under this Plan, provided
that the assets of such trust(s) shall be required to be used to satisfy the
claims of the Company’s general creditors in the event of the Company’s
bankruptcy or insolvency.
 
   
Section 7.2
  Plan Unfunded.
 
   
 
  In the event that the Company (or one of its subsidiaries) shall decide to
establish an advance accrual reserve on its books against the future expense of
payments hereunder, such reserve shall not under any circumstances be deemed to
be an asset of this Plan but, at all times, shall remain a part of the general
assets of the Company (or such subsidiary), subject to claims of the Company’s
(or such subsidiary’s) creditors. A person entitled to any amount under this
Plan shall be a general unsecured creditor of the Company (or the Participant’s
employer subsidiary) with respect to such amount. Furthermore, a person entitled
to a payment or distribution with respect to any amounts credited to Participant
Accounts shall have a claim upon the Company (or the Participant’s employer
subsidiary) only to the extent of the vested balance(s) credited to such
Accounts.
 
   
Section 7.3
  Designation of Beneficiary.
 
   
 
  The Participant’s Beneficiary under this Plan with respect to amounts credited
to the Participant’s Accounts hereunder shall be the person designated to
receive benefits on account of the Participant’s death on a form provided by the
Committee.
 
   
Section 7.4
  Expenses.
 
   
 
  All commissions, fees and expenses that may be incurred in operating the Plan
and any related trust(s) established in accordance with the Plan (including the
Stock Trust) will be paid by the Company.

-43-



--------------------------------------------------------------------------------



 



     
Section 7.5
  Voting Common Stock.
 
   
 
  Each Participant who has a Deferred Stock Account shall be entitled to provide
directions to the Committee to cause the Committee to similarly direct the
Trustee of the Stock Trust to vote, on any matter presented for a vote to the
shareholders of the Company, that number of shares of Common Stock held by the
Stock Trust equivalent to the number of shares of Common Stock credited to the
Participant’s Deferred Stock Account. The Committee shall arrange for
distribution to all such Participants in a timely manner all communications
directed generally to the shareholders of the Company as to which their votes
are solicited. If the Stock Trust ever holds fewer shares of Common Stock than
there are shares allocated to Deferred Stock Accounts under the Plan as to which
timely and proper directions have been received from the applicable Plan
Participants, the Committee will direct the Trustee to vote all shares held in
the Stock Trust in the same proportion as the total shares covered by timely and
proper directions that have been directed to be voted.
 
   
Section 7.6
  Non-Assignability.
 
   
 
  Participants, their legal representatives and their Beneficiaries shall have
no right to anticipate, alienate, sell, assign, transfer, pledge or encumber
their interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their Beneficiaries.
 
   
Section 7.7
  Mandatory Deferral.
 
   
 
  Notwithstanding any other provision of this Plan, the Committee shall defer
the distribution of any Plan benefits to a Participant if the Committee
anticipates that the amount of such Plan benefits, or any portion thereof, would
be nondeductible for corporate income tax purposes to the Company pursuant to
Section 162(m) of the Code; provided, however, that payment of such amounts in
excess of Grandfathered Deferred Compensation Plan Deferrals and Grandfathered
Restoration Plan Benefit shall be paid thereafter at the earliest time permitted
under Code Section 409A and the regulations and other guidance issued
thereunder, including, in the case of Specified Employees, subject to the
six-month delay for such amounts on account of a Specified Employee’s Separation
from Service.
 
   
Section 7.8
  Employment/Participation Rights.

  (a)   Nothing in the Plan shall interfere with or limit in any way the right
of the Company to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company.     (b)
  Nothing in the Plan shall be construed to be evidence of any agreement or
understanding, express or implied, that the Company will continue to

-44-



--------------------------------------------------------------------------------



 



      employ a Participant in any particular position or at any particular rate
of remuneration.     (c)   No employee shall have a right to be selected as a
Participant, or, having been so selected, to be continued as a Participant.    
(d)   Nothing in this Plan shall affect the right of a recipient to participate
in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.

     
Section 7.9
  Severability.
 
   
 
  If any particular provision of the Plan shall be found to be illegal or
unenforceable for any reason, the illegality or lack of enforceability of such
provision shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if the illegal or unenforceable provision had
not been included.
 
   
Section 7.10
  No Individual Liability.
 
   
 
  It is declared to be the express purpose and intention of the Plan that no
liability whatsoever shall attach to or be incurred by the shareholders,
officers, or directors of the Company (or any affiliate) or any representative
appointed hereunder by the Company (or any affiliate), under or by reason of any
of the terms or conditions of the Plan.
 
   
Section 7.11
  Tax and Other Withholding.
 
   
 
  The Company shall have the right to deduct from any payment made under the
Plan any amount required by federal, state, local, or foreign law to be withheld
with respect to such payment. The Company shall also have the right to withhold
from other current salary or wages any amount required by federal, state, local,
or foreign law to be withheld with respect to compensation deferred under the
Plan at any time prior to payment of such deferred compensation, or if such
other current salary or wages are insufficient to satisfy such withholding
requirement, to require the Participant to pay the Company such amount required
to be withheld to the extent such requirement cannot be satisfied through
withholding on other current salary or wages. Additionally, should deferrals
under this Plan cause there to be insufficient current salary or wages for
purposes of withholding taxes or other amounts required by federal, state,
local, or foreign law to be withheld from current salary or wages, the Company
shall require the Participant to pay the Company such amount required to be
withheld to the extent such requirement cannot be satisfied through withholding
on other current salary or wages. Amounts deferred under the Plan will be taken
into account for purposes of any withholding obligation under the Federal
Insurance Contributions Act and Federal Unemployment Tax Act at the later of the
Plan Year during which the services are performed or the Plan Year during which
the rights to the amounts are no longer

-45-



--------------------------------------------------------------------------------



 



     
 
  subject to a substantial risk of forfeiture, as required by Section 3121(v)
and 3306(r) of the Code and the regulations promulgated thereunder.
 
   
Section 7.12
  Applicable Law.
 
   
 
  This Plan shall be governed by and construed in accordance with the laws of
the State of New Jersey except to the extent governed by applicable federal law.
 
   
Section 7.13
  Incompetency.
 
   
 
  Any person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the Committee receives
written notice, in a form and manner acceptable to it, that such person is
incompetent or a minor, and that a guardian, conservator, or other person
legally vested with the care of his estate has been appointed. If the Committee
finds that any person to whom a benefit is payable under the Plan is unable to
properly care for his or her affairs, or is a minor, then any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to the Spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Committee to have incurred expense for
the care of such person otherwise entitled to payment. If a guardian or
conservator of the estate of any person receiving or claiming benefits under the
Plan shall be appointed by a court of competent jurisdiction, payments shall be
made to such guardian or conservator provided that proper proof of appointment
is furnished in a form and manner suitable to the Committee. Any payment made
under the provisions of this Section shall be a complete discharge of liability
therefor under the Plan.
 
   
Section 7.14
  Notice of Address.
 
   
 
  Any payment made to a Participant or a designated Beneficiary at the last
known post office address of the distributee on file with the Committee, shall
constitute a complete acquittance and discharge of any obligations of the
Company under this Plan, unless the Committee shall have received prior written
notice of any change in the condition or status of the distributee. Neither the
Committee, the Company nor any director, officer, or employee of the Company
shall have any duty or obligation to search for or ascertain the whereabouts of
a Participant or a designated Beneficiary.

-46-



--------------------------------------------------------------------------------



 



ARTICLE VIII
Administration

     
Section 8.1
  Committee.
 
   
 
  Prior to a Change in Control, the Plan shall be administered by the Committee.
The Committee shall have the exclusive right to interpret the Plan (including
questions of construction and interpretation) and the decisions, actions and
records of the Committee shall be conclusive and binding upon the Company and
all persons having or claiming to have any right or interest in or under the
Plan. The Committee may delegate to such officers, employees or departments of
the Company, or to service-providers or other persons, such authority, duties,
and responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (i) interpretation of the Plan, (ii) approval and
payment of claims, and (iii) establishment of procedures for administration of
the Plan. Notwithstanding the foregoing, after a Change in Control, the trustee
of any grantor trust established for the purpose of accumulating funds to
satisfy the obligations incurred by the Company under this Plan shall administer
the Plan and shall have the same privileges and rights as given to the Committee
prior to a Change in Control.
 
   
Section 8.2
  Claims Procedure.
 
   
 
  Any person dissatisfied with the Committee’s determination of a claim for
benefits (or claim for eligibility for participation) hereunder must file a
written request for reconsideration with the Committee. This request must
include a written explanation setting forth the specific reasons for such
reconsideration. The Committee shall review its determination promptly and
render a written decision with respect to the claim, setting forth the specific
reasons for such denial written in a manner calculated to be understood by the
claimant. Such claimant shall be given a reasonable time within which to
comment, in writing, to the Committee with respect to such explanation. The
Committee shall review its determination promptly and render a written decision
with respect to the claim. Such decision of the Committee shall be conclusive,
binding, and final upon all claimants under this Plan.
 
   
Section 8.3
  Plan to Comply With Code Section 409A.
 
   
 
  Notwithstanding any provision to the contrary in this Plan, each provision in
this Plan shall be interpreted to permit the deferral of compensation in
accordance with Code Section 409A and any provision that would conflict with
such requirements shall not be valid or enforceable.

-47-



--------------------------------------------------------------------------------



 



ARTICLE IX
Amendment, Termination and Effective Date

     
Section 9.1
  Amendment of the Plan.
 
   
 
  Subject to Section 9.3, the Plan may be wholly or partially amended or
otherwise modified at any time by written action of the Board of Directors.
 
   
Section 9.2
  Termination of the Plan.
 
   
 
  Subject to the provisions of Section 9.3, the Plan may be terminated at any
time by written action of the Board of Directors.
 
   
Section 9.3
  No Impairment of Benefits.
 
   
 
  Notwithstanding the provisions of Sections 9.1 and 9.2, no amendment to or
termination of the Plan shall reduce the amount credited to any Participant’s
Accounts hereunder.
 
   
Section 9.4
  Effective Date.
 
   
 
  The Plan, as previously amended and restated, was effective as of March 22,
2004. The Plan as set forth herein is amended and restated effective as of
January 1, 2008.

-48-



--------------------------------------------------------------------------------



 



ATTACHMENT A
Procedures of the Retirement Benefit Restoration Plan
Committee re: Payment of Grandfathered Restoration Plan Benefits
          The following are distribution procedures and requirements established
by the Compensation and Benefits Committee of the Board of Directors of the
Company (the “Board Committee”) with respect to the determination of the
appropriate timing and form of benefit payments of Grandfathered Restoration
Plan Benefits in accordance with the terms of the Restoration Plan (as in effect
on October 3, 2004).
          Notwithstanding anything to the contrary, any Participant who is not
an Employee on or after October 1, 2000 shall be entitled to Grandfathered
Restoration Plan Benefits solely in the form of a single lump sum cash payment
made as soon as practicable following the date on which the Participant first
becomes eligible to receive or commence receiving benefits under the Retirement
Plan, regardless of the time benefits are actually paid or commence to be paid
under the Retirement Plan and regardless of the form of benefit payments to be
made under the Retirement Plan.
          With respect to Restoration Plan Participants who are Employees on or
after October 1, 2000, the following provisions shall apply with respect to
Grandfathered Restoration Plan Benefits:
          I. General Rule for Timing and Form of Payment: Except as provided
below, all Grandfathered Restoration Plan Benefits shall be paid in the form of
a single lump sum cash payment made as soon as practicable following the date on
which the Participant first becomes eligible to receive or commence receiving
benefits under the Retirement Plan, regardless of the time benefits are actually
paid or commence to be paid under the Retirement Plan and regardless of the form
of benefit payments to be made under the Retirement Plan.
          II. Timing of Payment — Disability Retirements: Notwithstanding
Paragraph I above and except as provided below, Grandfathered Restoration Plan
Benefits on account of a Participant’s Disability Retirement shall be paid in
the form of a single lump sum cash payment as soon as practicable following the
later of (i) the date the Participant ceases accruing additional benefits on
account of his disability leave under the Retirement Plan, or (ii) the date on
which the Participant first becomes eligible to receive or commence receiving
benefits under the Retirement Plan, regardless of the time benefits are actually
paid or commence to be paid under the Retirement Plan and regardless of the form
of benefit payments to be made under the Retirement Plan.
           III. Optional Forms of Payment: In lieu of the normal form of payment
under Paragraph I or Paragraph II above, a Participant may elect (on such forms
and in such manner prescribed by the Becton, Dickinson and Company Retirement
Benefit Restoration Plan Committee (the “Restoration Plan Committee”), including
through telephonic or electronic means) to have Grandfathered Restoration Plan
Benefits paid in any form of payment otherwise permitted under the Retirement
Plan as the Participant may elect. A Participant’s election to

-49-



--------------------------------------------------------------------------------



 



receive Grandfathered Restoration Plan Benefits in a form other than a lump sum
shall not be effective (regardless of whether the Restoration Plan Committee
otherwise approves the Participant’s request) unless the request is made and
received by the Restoration Plan Committee at least 6 months prior to the date
Grandfathered Restoration Plan Benefits would otherwise be paid or commence to
be paid under the Restoration Plan; provided, however, that such 6-month
restriction shall be waived if the Participant terminates employment on account
of a Disability Retirement as determined by the Retirement Plan administrator
under the terms of the Retirement Plan in effect on October 3, 2004.
(Eligibility for a Disability Retirement under the Retirement Plan requires a
finding that the Participant has not attained age 65, has at least 10 years of
vesting service, and becomes entitled to disability benefits under the Federal
Social Security Act. The Participant should provide the Restoration Plan
Committee with a copy of the written governmental notification of his
eligibility for disability benefits under the Social Security Act.)
          In the absence of an effective election made at least 6 months before
the date Grandfathered Restoration Plan Benefits would otherwise have been paid
under the Restoration Plan, the Restoration Plan Committee shall pay the
Participant’s Grandfathered Restoration Plan Benefit in accordance with the last
effective election on file with the Restoration Plan Committee or, in the
absence of such a valid election, in accordance with Paragraph I or
Paragraph II. (By way of illustration, assume that, within 4 months of his
termination, a 60-year old Participant had elected to have his Grandfathered
Restoration Plan Benefit paid as a life annuity. In that case, the Participant’s
election will not be effective because the Restoration Plan would otherwise
require a lump sum payment as soon as practicable after such termination and the
6-month requirement would not have been met. In the absence of a valid election,
the Participant’s Grandfathered Restoration Plan Benefit would be paid in a
single lump sum as soon as practicable after termination of employment.)
          IV. Optional Acceleration of Payment Due to Disability: If a
Participant terminates employment on account of a Disability Retirement
(determined under the Retirement Plan as described in Paragraph III above) and
such Participant has elected a form of payment other than an immediate lump sum
distribution, such Participant may request in writing to receive an accelerated
lump sum distribution of his Grandfathered Restoration Plan Benefits as a result
of his disability. In such case, the Restoration Plan Committee may, in its sole
and absolute discretion, determine to grant or deny such request for payment.
Because each request is unique, each Participant’s request will be decided on a
case-by-case basis. Therefore, there shall be no uniform standards for the
Restoration Plan Committee to apply in determining whether to grant a request.
          If the Restoration Plan Committee, in its discretion, grants a
Participant’s request, it shall notify the Participant in writing and it shall
direct that payment of the Participant’s entire Grandfathered Restoration Plan
Benefit be made to the Participant in a single lump sum as soon as practicable
thereafter. If the Restoration Plan Committee, in its discretion, denies such
request, it shall notify the Participant in writing as soon as practicable
thereafter.
          The Restoration Plan Committee’s decision concerning a Participant’s
entitlement to an accelerated payment due to a Disability Retirement shall be
final and binding.

-50-



--------------------------------------------------------------------------------



 



          V. Calculation of Benefits: The amount of a Participant’s lump sum
payment shall be determined as provided under the terms of the Restoration Plan
in effect on October 3, 2004. If a Participant’s Grandfathered Restoration Plan
Benefit is to be paid in accordance with any of the Retirement Plan’s optional
forms of payment, the amount of the Participant’s Grandfathered Restoration Plan
Benefit shall be determined by the Restoration Plan Committee (or its delegate)
based on the Participant’s age and the actuarial factors otherwise provided for
in the Retirement Plan with respect to the optional form of payment elected.

-51-